 In the Matter Of PACIFIC POWDER, COMPANYandLAWRENCE SELTZER,AN INDIVIDUALCase No. 19-0-1573.-Decided June 14, 1949DECISIONANDORDEROn August 9, 1948, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as' set forth in the copy of the Inter-mediate Report attached hereto. The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor practicesand recommended that the complaint be dismissed with respect to suchallegations.Thereafter, the Respondent, the General Counsel, and thecomplainants filed exceptions to the Intermediate Report and support-ing briefs.The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, except insofar as they are inconsistent with thisDecision and Order.1.The Trial Examiner declined to find that Superintendent Connerin his address to the employees on July 28, threatened to dischargeemployees who attended the meeting of strikers in Miller SylvaniaPark.2We adopt this disposition, as there is a conflict of testimonyconcerning the substance of Conner's remarks, a conflict which wasapparently left unresolved by the Trial Examiner.A witness for theGeneral Counsel testified that Conner advised the employees that theymight attend the scheduled meeting, if they wished, but added that1Pursuant to the provisions of Section 3 (b) of the Act,as amended,the Board has dele-gated its powers in connection with this proceeding to a three-member panel[MembersHouston, Reynolds,and Murdock].R See footnote 65 of the Intermediate Report.84 N. L.R. B., No. 31.280 PACIFIC POWDER COMPANY281the complainants, characterized as "trouble makers" in his speech, were"through" at the plant, and that any employees who attended the meet-ing would indicate their desire to associate themselves with the com-plainants by that act .3Witnesses for the Respondent, on the otherhand, denied that any such statement was made by Conner. Therebeing no exception taken to the Trial Examiner's failure to determineexplicitly whether or not the alleged threat was uttered on this occasion,we find it unnecessary to make any finding thereon.2.We agree with the Trial Examiner's conclusion that the employ-ment offered to Royce Coen following his discriminatory dischargewas not such reinstatement as to fulfil the Respondent's remedial ob-ligation to restore Coen to his former or a substantially equivalentposition, and that in the alternative the Respondent's treatment ofCoen amounted to a constructive discharge.When Coen reported for work on October 2, Foreman Watson, indeparture from the practice which had prevailed prior to Coen's dis-charge, told Coen that he would have to keep his tools and clothingin a cabinet under the Company's lock and key and that he would notbe permitted to attach his own lock to the cabinet.4As Coen's tools, which he was required to use in the Respondent'semploy, were valuable, the denial of the privilege of keeping themunder his own lock and key, as he had done in the past, was a sub-stantially prejudicial alteration of the conditions of his employment.The Respondent offered no explanation for this change, and we findthat it was due to the Respondent's resentment of the concerted ac-tivity in which Coen had participated.We find that Coen's resig-nation on October 2 was directly caused by this renewed discrimina-tion against him, and that he was thereby constructively dischargedin violation of Section 8 (a) (3) of the Act .5We also affirm the TrialExaminer's finding that, viewing Coen's resignation as a rejection ofthe Respondent's offer of reinstatement, Coen was justified in treatingthis offer as a nullity, for it did not contemplate bona fide reinstate-ment to his former or a substantially equivalent position. In thecircumstances, the Respondent's duty to reinstate Coen under non-discriminatory conditions remained unaffected.8 If the remarks attributed to Superintendent Conner by this witness were found to havebeen made in fact, such remarks would have been violative of Section 8 (a) (1) of the Act,for they contain a clearly implied threat of discharge.4In making this finding the Trial Examiner credited Coen's version of this conversation,rejecting by implication Foreman Watson s denial that he had made such statement Sincethere is nothing to show that the Trial Examiner's credibility finding was erroneous,Coen'sversion of the conversation is accepted as true5Matter of American Rolling Mill Co.,43 N. L R. B. 1020, 1141;Matter of AmericanPatrol Service,75N. L. R. B. 662, 669;Matter of Republican Publishing Company, 73N. L. R B. 1085,1091,1105;Matter of Kalamazoo Coaches,66 N. L. R B. 171, 181. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record we find as did the Trial Examiner that theRespondent violated Section 8 (a) (3) of the Act in causing thetermination of Coen's employment on October 2,1947.63.The Trial Examiner found that Schoenfeld's resignation, whichfollowed his conversation with Superintendent Conner on October 2,was not voluntary but induced by Conner's unlawful and discrimina-tory treatment and harassment of Schoenfeld.We do not agree.Schoenfeld reported for work on September 30 together with othercomplainants in response to the Respondent's offer of reinstatement.As a relief driver he was sent with other drivers to take a physicalexamination.Upon their return to the plant the whole group wasdismissed for the day and told to come for work the following day.Schoenfeld however did not come to work the next day, nor did henotify the management of reasons for his staying away.When heappeared at the plant on October 2 Conner asked him for an explana-tion of his absence the day before.Schoenfeld replied that he hadbeen ill.Conner asked why he did not telephone. Schoenfeld, whohad no telephone at his residence, replied that he was too sick to call.To this Conner replied with the observation that he was a "g . . d ...liar," and that he had been seen in a beer parlor, and ordered Schoen-feld to get to work.This however the latter did not do. Instead,according to his own testimony he said "That's a heck of an attitudeto take . . . maybe you don't want me out here, . . . I don't feel likeworking for a guy that feels like that.And [Conner] said: `Well,why don't you go home?' and I said `By gosh, maybe I will,' and soI went home." 7While denying that he had been in a beer parlor on the day he wasabsent from the plant, Schoenfeld admitted on cross-examination thatlate in the afternoon of that day he went to a lunchroom (where beerwas served) and also that the Respondent's Tenino office which waslocated across the street from his house had a telephone and that ithad been previously used to convey to him messages from the plant.Under the circumstances we are not convinced that Conner's repri-mand of Schoenfeld was prompted by discriminatory motives ratherthan by Conner's belief that Schoenfeld merited the reprimand.Schoenfeld could have called the plant, and he admitted going to thelunchroom, thus affording justification for Conner's comment that hewas malingering.Hence, we cannot find, as did the Trial Examiner,that Conner's "choler" was anti-union and that Schoenfeld was justi-G In reaching this conclusion we do not rely upon the Respondent's refusal to furnishCoen with a better place to work7 Superintendent Conner and Foreman Reinke's versions of the incident are substantiallyin accord with this testimony of Schoenfeld. PACIFIC POWDERCOMPANY283,fled in believing that he was being subjected to further discriminationin regards to the terms and conditions of his employment.We findthat Schoenfeld quit the Respondent's employ in protest against Con-ner's reprimand and the manner in which it was made and that thisresignation was not induced by any renewed or continued unlawfuldiscrimination against him.The Trial Examiner's finding as to thetermination of his employment on October 2 therefore is herebyreversed."Upon the entire record we find, contrary to the Trial Examiner, thatthe Respondent did not unlawfully discriminate against Schoenfeld inregard to termination of his employment on October 2, 1947.4.We agree with the Trial Examiner that Superintendent Connerfailed to carry out Respondent's instructions and did not give theregular drivers effective reinstatement after initially discharging themin violation of the Act .9We also agree with the Trial Examiner thatthe Respondent's failure to reinstate the drivers under nondiscrimina-tory conditions was not the cause of their separation from the Re-spondent's employment.However, we do not adopt the Trial Exam-iner's finding that the drivers' refusal to take out the trucks until theywere put in a condition to meet the I. C. C. standards was in thenature of insubordination; and that they were for that reason dis-charged.Rather, we find that the drivers' concerted refusal to workuntil the trucks were placed in a better state of repair was an economicstrike and that the Respondent did not discharge them on October 3or subsequently.The circumstances attending the drivers' cessation of work on Octo-ber 3, and their contacts with the Respondent during the next fewdays contained all the essential elements of a strike, even though thesefour employees did not formally picket the plant or otherwise de-clare that they were on strike. It is clear that, without intending tosever their employment relationship with the Respondent, and whilelaying claim to their jobs, they attempted by means of concertedlywithholding their labor, to enforce their collective demand that theRespondent place its trucks in a better state of repair.10As the main-8Matter of St Joseph Lead Company,65 N. L R.B. 431,441 ;Matter of Young PatrolService,75 N L R. B. 4041 In reaching this conclusion we rely upon the Respondent's failure to give the driverstheir usual work assignments at the plant between runs,making them wait for runs whileat the same time sending out trucks manned by employees hired or transferied to replacethe drivers following their initial discharge,imposing new and burdensome conditions suchas withholding keys to the plant gate,and requiring them to submit their driver's logs,papers, and expense money to the watchman at night rather than to the office the nextmorningWe do not rely,however,on Conner's surly manner,or his failure to retract hisexpressions of opinion which generated the hostility of the other employees.10Matter of Kennametat Inc ,80 N L R B 1481, 23 L R R bI 1265;Matter ofPhoenix Muttatl Life Insurance Company,73 N. L. R B 1463,enfd.167 F(2d) 983(C. A 7), cert, den 335 U. S 845 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenance of the trucks was a matter relating directly to their conditionsof employment, the drivers enjoyed, under the Act, the protected rightto discuss this subject collectively with the Respondent, to presentgrievances and demands with respect to it, and, if they saw fit, toreinforce their demands by striking."They did not forfeit theirstatus as employees by doing so.On the other hand, the Respondent'srefusal to accede to the drivers' requirement that the trucks bebrought up to I. C. C. standards forthwith was not violative of theAct.The record does not warrant a finding that the Respondent tookthe position it did, in the dispute over the condition of the trucks,becauseof the drivers' union and concerted activity.Nor were theseemployees asking, merely, for restoration of the working conditionsunder which they had been employed before their discriminatory dis-charge in July.On the contrary, the object of their strike was tosecure new and improved working conditions.The allegedly unsafecondition of the trucks was an old grievance, one which the drivershad asked the Respondent to remedy as early as the collective bar-gaining conference in July.Their union representative renewed thisrequest on September 30, when the discharged employees reported forreinstatement.We find, therefore, that the strike was not caused byunfair labor practices, but was economic in its origin. It follows that,on and after October 3, the Respondent was no longer under an un-qualified duty to reinstate the drivers to their former positions, andthat it was privileged to replace them permanentfy.12We are constrained to reject the Trial Examiner's finding that theRespondent discharged the drivers in October. In its answer to thecomplaint, and at the hearing, it denied that it had done so, and itsconduct on and after October 3, 1947, is consistent with this contention.Superintendent Conner did not tell the drivers that they were dis-charged; he merely refused to make the concession upon which theyinsisted as a condition of continuing to work, and, instructed them toleave the plant if they did not choose to take the trucks out on theirassigned runs.Nor does the record otherwise indicate that the Re-spondent treated the four drivers' departure on October 3 as a finaltermination of their employment.13 Instead, when the drivers offeredto return to work provided that the trucks were repaired, the Respond-ent declined to meet this condition and, as the Trial Examinerobserved, the impasse continued.11Styles v. Local 760, International Brotherhood of ElectricalWorkers, A. F. of L.,80F. Supp. 119(D. C. Tenn) ;See, also,Matter of Local 760, International Brotherhood ofElectrical Workers (AFL),82 N. L R B. 696.11N. L.It.B. v. Mackay Radio & TelegraphCo., 304 U. S. 333.13Respondent points to the evidence showing that it paid the drivers' wages at the regu-lar pay day and not immediately, and that their tax withholding receipts were not mailedto them until the end of the current year. PACIFIC POWDER COMPANY285For these reasons, we,find, as did the Trial Examiner, that the Re-spondent did not violate Section 8 (a) (1) or (3) of the Act bydischarging or otherwise causing the separation of Kirwin, Evans;Tobin, and Zimmerman in October 1947.The RemedySince it has been found that the Respondent engaged in and hascontinued to engage in certain unfair labor practices we shall orderthe Respondent to cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.It has been found that the Respondent discriminatorily dischargedits truck mechanic, Royce W. Coen, on July 28, 1947, and that it didnot thereafter effectively reinstate him. It has been also found thaton or about October 2 the Respondent again, in effect, discrimina-torily discharged Coen after reinstating him under discriminatoryconditions.We shall, therefore, order the Respondent to offer Coenimmediate and full reinstatement to his former or substantiallyequivalent employment,14 and make him whole for any loss of payhe may have suffered by reason of the discrimination by paymentto him of a sum of money which he normally would have earned aswages from the date of the initial discharge to the date of the rein-statement offered pursuant to this order, less the net earnings duringsuch period.15We have found that the Respondent discriminatorily dischargedCollins and Schoenfeld onJuly 28,1947, but that each of these em-ployees resigned on October 2, 1947, following his reinstatement.Accordingly, we shall order the Respondent to make whole each ofthem for any loss of pay he may have suffered by the payment to himof a sum of money equal to the amount which he would have earnedin wages from the date of the initial discrimination against him to thedate of the reinstatement, less his net earnings 16 during such period.Since it has been found that the Respondent discriminatorily dis-charged drivers Evans, Kirwin, Tobin, and Zimmerman on July 28,1947, and that it never offered them effective reinstatement, but thaton October 3, the drivers went on an economic strike, we shall orderthat the Respondent make them whole for any loss of pay theymay have suffered as a result of the discrimination by payment'-toeach of them of a sum of money equal to the amount which each ofthem would have earned in wages from the date of the initial dis-u SeeMatter of The Chase National Bank of the City of New York, an Juan, PuertoRico, Branch,65 N L R B. 827.15 SeeMatter of Crossett Lumber Co., 8N. L. R B. 440;Matter of Republic Steel Corp.V. N. L. it. B.,311 U. S. 7.16 SeeMatter of Crossett Lumber Co., supra, Matter of Republic Steel Corp.,supra. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrimination -to October 3, 1947, less his net earnings during suchperiod.As there is no showing that these employees ever thereafterapplied unconditionally for reinstatement, we shall not require theRespondent to offer them reinstatement, or to make room for themby discharging any employees hired in their places.However, in thiscase, we believe that it will effectuate the policies of the Act to requirethe Respondent to reinstate the four drivers in the future, if theyapply for reinstatement and work becomes available for them.Theoriginal discrimination against these employees was never remedied.On the contrary, the Respondent's hostile and discriminatory treat-ment of the drivers, and of Coen, too, when they returned to workin October 1947, showed that it was persisting in its policy of punish-ing employees for the exercise of rights guaranteed by the statute.In the circumstances, we believe that there is real danger that theseindividuals will be forever barred unlawfully from the Respondent'semploy in the future-even if they apply at a. time when work isavailable for them-because of their participation in union and con-certed activity in the past 17Moreover, unless we make some pro-vision for the reinstatement of these four drivers, who were oncedischarged for attempting to bargain collectively with the Respond-ent and never reinstated in good faith, it is doubtful whether theRespondent's other employees at this plant will ever realize that theyenjoy, under the Act, the right to engage in self-organization withimpunity.The Respondent's discrimination against these employeesundoubtedly tended to restrainallits employees from exercising theirstatutory rights. In order, then, to dissipate these effects of the unfairlabor practices, and to safeguard the drivers, who went on strike inOctober 1947, against unlawful discrimination against them in thefuture, we shall order the Respondent to give preference to these driv-ers in filling vacancies as they occur in the future. If the drivers electto apply unconditionally for reinstatement within a reasonable timeafter the issuance of this Order, the Respondent will be directed toplace their names upon a list of its temporarily laid-off employees andthereafter to offer them employment in the order of their seniorityon the list when suitable positions become available, before hiringother persons 18Like the Trial Examiner, we find that the Respondent's violations ofthe Act were such as to justify an order requiring it to cease and desistnot only from the unfair labor practices herein found, but also from inany other manner infringing upon the rights of its employees guaran-teed in Section 7 of the Act.17Phelps Dodge Co? poration V N. L R B,313 U. S 177.18American Manufacturang Concern,7 NL R B 752,763, J. GBoswell Company et al.,35 N L R B 968, 1026-7 eufd 136 F. (2d) 585 (C. A 9) PACIFIC POWDER COMPANYCONCLUSIONS OF LAW287.11.The group of employees which undertook to negotiate with arepresentative of the Respondent in regard to the wages, hours, andconditions of employment of truck drivers and the truck mechanic inthe employ of the Respondent, and the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, affili-ated with the American Federation of Labor, which these employeeslater designated as their bargaining representative, are labor organiza-tions within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof Royce W. Coen, Harry Schoenfeld, William F. Collins, Thomas D.Evans, Leo Kirwin, Edward W. Tobin, and Harold L. Zimmerman onJuly 28, 1947, thereby discouraging their participation in concertedactivity by a labor organization and further discouraging membershipin the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, affiliated with the,American Fed-eration of Labor, the Respondent did engage and has continued toengage in unfair labor practices within the meaning of Section 8 (3)of the Act, and Section 8 (a) (3) of the amended Act.3.By discriminating in regard to the terms and conditions ofemployment of Royce W. Coen, Thomas D. Evans, Leo Kirwin,Edward W. Tobin, and Harold L. Zimmerman on and after September30, 1947, and by discriminating in regard to the hire and tenure ofemployment of Royce W. Coen on and after October 2, 1947, therebydiscouraging their participation in concerted activity by a labor organ-ization and further discouraging membership in the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, affiliated with the American Federation of Labor, theRespondent did engage and has continued to engage in unfair laborpractices within the meaning of Section 8 (a) (3) of the amendedAct.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, theRespondent did engage and has continued to engage in unfair laborpractices within the meaning of Section 8 (1) of the Act and Section8 (a) (1) of the amended Act.5.The unfair labor practices found are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.6.The Respondent did not engage in unfair labor practices withinthe meaning of Section 8 (a) (3) of the amended Act, in connectionwith the separation of William F. Collins, Thomas D. Evans, Leo 1,1288'DECISIONSOF NATIONALLABOR RELATIONS BOARDKirwin, Edward W. Tobin, Harold L. Zimmerman, and HarrySchoenfeld from its employ, on or after October 2, 1947.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Pacific PowderCompany, Tenino, Washington, its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America,affiliated with the American Federation of Labor or any other labororganization of its employees or participation by its employees inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, by discriminatorily discharging or refusingto reinstate any employees, or by discriminating in any other mannerin regard to the hire or tenure of their employment, or any term orcondition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist a group of their fellow employeesor the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, affiliated with the American Feder-ation of Labor, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection and to refrain from any or all of such-activities.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Royce W. Coen immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority and other rights and privileges previously enjoyed, and makehim whole for any loss of pay he may have suffered as a result of thediscrimination practiced against him, by payment to him of a sum ofmoney equal to the amount which he normally would have received aswages from the date of the initial discrimination practiced against himto the date of the reinstatement offer, less his net earnings during suchperiod;(b)Make whole William F. Collins and Harry Schoenfeld for anyloss of pay they may have suffered as a result of the discriminationpracticed against them, by payment to each of them of a sum of money PACIFIC POWDER COMPANY289equal to the amount which he normally would have received as wagesfrom the date of the initial discrimination practiced against him tothe date of his reinstatement in October 1947, less his net earningsduring such period;(c)Make whole Thomas D. Evans, Leo Kirwin, Edward W. Tobin,and Harold L. Zimmerman for any loss of pay they may have sufferedas a result of the discrimination practiced against them, by paymentto each of them of a sum of money equal to the amounts which henormally would have received as wages from the date of the initialdiscrimination practiced against him to October 3, 1947, less his netearnings during such period;(d)Upon their application within a reasonable time, place driversThomas D. Evans, Leo Kirwin, Edward W. Tobin, and Harold L.Zimmerman upon a list of employees temporarily laid off and offeremployment to them in the order of their seniority on the list-whenemployment becomes available before hiring other persons;(e)Post at its plant near Tenino, Washington, copies of the noticeattached hereto marked "Appendix A." 11 Copies of such notice, tobe furnished by the Regional Director for the Nineteenth Region,shall, after being duly signed by a representative of the Respondent,be posted by the Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.Notify the Regional Director for the Nineteenth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint bedismissedinsofar asitalleges the discriminatory discharge of William F. Collins, Thomas.D.Evans, Leo Kirwin, Edward W. Tobin, Harry Schoenfeld, andHarold L. Zimmerman on or after October 2, 1947, by the Respondent.APPENDIXNOTICE TO ALL EMPLOYEES'Pursuant to a Decision and. Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act,as amended,we hereby notify our employees that :in In the event that this Order is enforced by decree of a Circuit Conic of Appeals, thereshall be inserted before the' words,"A DECISION AND ORDER,"the words,"A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING ". 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in anymannerinterfere with, restrain, or coerceour employeesin the exercise of their right to self-organization, toform labororganizations, to joinor assista group of their fellowemployees orthe INTERNATIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA,affiliatedwith the AMERICANFEDERATIONOF LABOR, or any other labor or-ganization,to bargain collectively through representatives oftheir own free choice, and to engage in concerted activity for thepurposes of collective bargaining and other mutual aid or protec-tion, and to refrain from any or all of such activities.WE WILLofferto the employee named below immediate and fullreinstatementto his former or substantially equivalent positionwithout prejudice to any seniority or other rights and privilegespreviously enjoyed and make him whole for any loss of paysuffered as a result of the discrimination practiced against him.Royce CoenWE WILL MAKE whole the employees named below for any lossof pay sufferedas a resultof the discrimination practiced againstthem.Thomas D. EvansLeo KirwinHarold L. ZimmermanEdward W. TobinWilliam F. CollinsHarry SchoenfeldUpon their application within a reasonable time, we will placethe employees named below upon a list of employees temporarilylaid off and offer employment to them as drivers in the order oftheir seniority when employment becomes available before hiringother parties.Thomas E. EvansEdward W. TobinLeo KirwinHarold L. ZimmermanAll our employees are free to become or remain members of anylabor organization.We will not discriminate in regard to hireand tenure of employment or any term or condition of employ-ment against any employee because of membership in or activityon behalf of any labor organization, or because he has engagedin concerted activity for the purposes of collective bargainingand other mutual aid or protection.PACIFICPOWDERCOMPANY,Employer.Dated----------------------By -------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days after its date,and must not be altered, defaced, or covered by any other material. PACIFIC POWDER ^ COMPANYb290-1INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Melton Boyd,for the General Counsel.Mr. Lawrence Seltzer,of Seattle, Wash., for the Complainants.Mr E. K. Murray,of Tacoma, Wash., for the Respondent.STATEMENT OF THE CASEUpon amended charges filed on February 26, 1948, by LawrenceSeltzer, as thelegal representative of certain employees, herein designated collectively as theComplainants, the General Counsel of the National Labor Relations Board, hereincalled the General Counsel,' on behalf of the National Labor Relations Board,herein designated as the Board, by the Regional Director of its Nineteenth Region(Seattle,Washington) issued a complaint dated February 27, 1948, against thePacific Powder Company of Tenino, Washington, herein designated as the Re-spondent, which alleged that the Respondent did engage and has continued toengage in unfair labor practices affecting commerce within ' the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act, and Section 8 (a) (1) and 8 (a) (3) andSection 2 (6) and (7) of the statute as amended and reenacted in the LaborManagement Relations Act of 1947, also designated herein at times as the Act.'Copies of the complaint, the amended charge and a notice of hearing were dulyserved upon the Respondent and the legal representative of the Complainants.With respect to the unfair labor practices, the complaint, as amended, allegedin substance. (1) that certain employees of the Respondent, on or about July26, 1947, agreed to form a committee and to act in concert, with regard tonegotiations with the Respondent on the wages, hours, and conditions of employ-ment for truck drivers and truck mechanics, and with regard to other activitiesfor their mutual aid and protection; (2) that this committee, on or about July27, 1947, met representatives of the Respondent and submitted written proposalswith respect to the wages, hours, and conditions of employment for truck driversand truck mechanics, to be considered by the Respondent and to be made thesubject of negotiation between the Respondent and the committee; (3) that therepresentatives of the Respondent refused to negotiate with the committee andcensured them for their concerted activity, and that they were notified that theemployees involved would refuse to perform further services for the Respondentuntil its representatives agreed to negotiate with the committee on its proposals;(4) that the committee, by virtue of the concerted activity which it had under-i This designation includes the attorney on the staff of the General Counsel who pre-sented the case in his behalf.2Public Law 101, 80th Congress,Chapter 120,ist Session,June 23,1947,61 Stat 136.When essential in the interest of clarity,the statute will be cited in this report,however,as "the amended statute," "the Act as amended," or "the amended Act." The originalcharge in the instant case was filed in accordance with the terms of the National LaborRelations Act before the effective date of its amendment and reenactment in the LaborManagement Relations ActThe provisions of the original Act as to which violationsare alleged in the instant case,Section 8(1) and (3) of the Act,are continued withoutmaterial amendment,however, insofar as their application to the facts of the instant caseare concerned,in Section 8 (a) (1) and(3) of the Act as amended.In this report,there-fore,the term"The Act" will be used to refer to these provisions,and others which werereenacted without material change and which apply uniformly throughout the period withwinch the report is concerned,and such terms as "the amended statute," "the Act asamended,"or "the amended Act," will be used when reference is made to provisions theapplication of which is limited to the portion of that period which followed the reenact-ment of the statute. 290-2DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken, constituted a labor organization within the meaning of Section,2 (5) ofthe Act; (5) that certain additional employees joined the committee, after itsmeeting with the representatives of the Respondent, in other concerted activity ;(6) that the Respondent, on or about July 28, 1948, discharged' and failed orrefused to reinstate the employees named below because they had engaged insuch concerted activity,and becauseitwished to discourage membershipin theirlabor organization :Royce W. Coen.Leo KirwinHarry Schoenfeld.Edward W. Tobin.William F. Collins.HaroldL. Zimmerman.Thomas D. Evans.(7)- that these employees, on or about July 28, 1947, before the receipt of informa-tion as to their discharge by the Respondent, had offered unconditionally toresume their customary work, but that the Respondent refused themaccess totheir place of employment, refused to reinstate them thereafter, for thereasonsalready cited, from July 28, 1947, to September 30, 1047, and assigned their workto other employees; (8) that the Respondent, on or about September 30, 1947,reemployed each of the seven individuals previously separated, but later againdischarged them, on or about the dates listed after their names, because of theirconcerted activity for the purposes of collective bargaining and other mutualaid or protection, and because of its desire to discourage membership in theirlabor organization or any other labor organization :Royce W.Coen --------------------------------- September 30, 1947.Harry Schoenfeld______________________________ October 2, 1947.William F. Collins------------------------------ October 3, 1947..Thomas D. Evans_______________________________ October 3, 1947.Leo Kirwin____________________________________ October 3, 1947.Edward W. Tobin ------------------------------- October 3, 1947.Harold L. Zimmerman__________________________ October 3, 1947.(9) that the Respondent has failed and refused to reinstate these employees totheir, former or substantially equivalent employment; (10) that the Respondentby its course of conduct has discriminated in regard to the hire and tenure ofthese employees, to discourage membership in their labor organization, in viola-tion of Section 8 (3) of the Act and Section 8 (a) (3) of the amended Act;(11) that the Respondent, by its course of conduct, by its surly treatment of theemployees named, by its failure or refusal to reinstate all of these employees totheir former positions and normal work assignments, on September 30, 1947, andby its action; through agents and employees, in making disparaging remarksabout the employees named and their efforts to bargain collectively, has inter-engage andhas continued to engage In a violation of Section 8 (1) of the Act and 8 (a) (1)of the amended Act.Pursuant to notice .a hearing was held at Olympia, Washington, on variousdates between March 16 and March 24, 1948, both dates inclusive, before MauriceM. Miller, the.undersigned Trial Examiner duly ,designated by the Chief TrialExaminer.. Counsel for ,the Respondent, at the outset of the hearing, stated forthe record that the Respondent admitted the jurisdictional allegations of the com-plaint ,but that it 'denied the commission of any unfair labor practices.CounselRespondent to file a written and notarized answer within the period specified; PACIFIC POWDER COMPANY290-3'by the Rules and'Regulations-such an answer was, however, filed thereafter,while the hearing was in progress.Throughout the hearing the General Counsel,the Complainants, and the Respondent were represented by counsel ; all of theparties participated and were afforded a full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence pertinent to the issues.At the close of the case counsel for the General Counsel presented a motion to,conform the pleadings to the proof with respect to formal matters.The motionwas granted.Counsel waived the right to present oral argument and indicatedtheir desire to file briefs with the undersigned.Briefs have been received fromthe legal representative of the Complainants, counsel for the General Counsel, andthe Respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Pacific Powder Company, hereinafter called the Respondent, is a corpora-tion duly licensed under the laws of the State of Washington, which maintainsits principal office in Seattle and another office in Tenino, Washington. It op-erates a plant in the vicinity of Tenino, at which it is engaged in the manufacture,distribution, and sale of high explosives. In connection with the operations ofits plant at Tenino, the Respondent uses raw material valued at about $480,000,annually ; about 90 percent of the raw material used at its plant is derived fromsources outside the State. Its finished products are valued in excess of $600,000annually ; about 60 percent of its finished products are sold and transported in-interstate commerce.Upon the record, and in its answer, the Respondent admitted that it was en-gaged in commerce within the meaning of that term as defined in the Act.II.THE ORGANIZATIONS INVOLVEDThe group of employees which waited upon the representatives of the Respond-ent and undertook to open negotiations upon a set of proposals with respect to thewages, hours, and conditions of employment of truck drivers and truck mechanicswas, by virtue of its activity in this connection, a labor organization within themeaning of the term as defined in the Act.' International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, affiliated with theAmerican Federation of Labor, herein called the Teamsters, which the employeeslater designated as their bargaining representative, is also a labor organizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICES'A. The setting in which the unfair labor practices occurred1.The physical plantAlthough the Respondent maintains an office and certain other facilities in thevillage of Tenino, its plant for the manufacture of high explosives is located 58 SeeMatter of Tovrea Packing Company,12 N. L. R. B. 1063, 1069-1070.* The conclusions set forth herein are based upon a preponderanceof thereliable, proba-tive and substantial evidence in the record as a whole.Significant conflicts,in testimony853396-50-vol 84-20 290-4 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmiles west of that community, three-fourths of a mile from a tract of parklandknown as Miller Sylvania Park. -The plant, which is completely surrounded bya double fence, covers 50 acres adjacent to the highway which runs from Teninoto the park and beyond. The outer fence, which abuts upon the highway, con-tains a gate identified as the front gate, while the inner fence, which encloses theproductive area of the plant, contains a gate for trucks and a foot traffic gate,identified collectively as the plant gate.The Respondent maintains an officeimmediately adjacent to the plant gate ; and the buildings in which the productiveoperations are conducted are distributed on a curve in the form of a horseshoe,within the productive area.Certain structures not directly involved in produc-tion are situated within the area defined by the curve on which the other buildingsare located.2.The organization. of productionJoseph Denn, the president and general manager of the Respondent, has heldhis present position since the formation of the Respondent in January of 1945.His immediate subordinate at the plant, throughout the period with which thisreport is concerned, was Riley Conner, the superintendent in charge of production.Other responsible representatives of management at the plant included FredMunz, the office accountant, Richard Watson, the truck dispatcher, Fred Reinke,the production foreman, and several employees who might be described as lead-men or senior employees, in charge of the several employee groups engaged indynamite production.The Respondent has limited facilities. for the storage of its finished products,and attempts, as a general rule, to ship its explosives as soon as possible, afterthe completion of production.For the purposes of transportation it maintained,at the outset of the period with which this report is concerned, a fleet of sixtrucks ; " two of the trucks, however, were devoted almost exclusively to the trans-portation of certain byproducts from the plant to the other facilities of theRespondent in Tenino.Four of the trucks, according to the record, were inregular use for the transportation of dynamite and other company products tocustomers of the Respondent eIn the spring and summer of 1947, at the outset of the period with which thisreport is concerned, the Respondent employed 4 regular drivers at the Teninoplant, Tobin, Zimmerman, Kirwin, and Evans, and a truck mechanic, Royce W.Coen,who was also employed occasionally as a driver.' Two plant main-tenance mechanics, Schoenfeld and Collins, also received occasional assignmentsto deliver dynamite by truck.The Respondent employed about 40 men, exclusiveof the individuals named, in connection with its regular productive operations.and questions of credibility have been notedOther conflicts and variations in testimony,not directly relevant to the issues, have also been considered , they are disregarded, how-ever, as immaterial.3% tons ; Truck No. 3, a 1937 Ford which could also carry a 33/1 ton load; Truck No 5, a1945 International which could carry 51/2 tons ; Truck No 6, a 1942 G M C , known gen-erally as the "mule," which could carry a 7-ton load ; Truck No 7, a 1946 Chevroletwhich could carry 41/2 tons : and Truck No 9, a 1946 Chevrolet, which could carry a 4-tonload6In August of 1947, on a date which does not appear on the record, the Respondentpurchased another truck for the transportation of its finished products-a 1947 Chevrolet,rebuilt, which could carry a 10-ton load4The record establishes that the drivers also worked in the plant for a substantial partof every week, while awaiting assignments, and that they were paid a fixed hourly rate of$1.20 per hour for such work. PACIFIC POWDER COMPANYB. The general courseof the unfairlaborpractices1.The Julydischarges290-5The operations of the Respondent, which are largely seasonal, reach theirpeak in the spring and summer of the year. During this period, therefore, de-liveries are frequent; the record shows that there were few, if any, occasions inthe spring and early summer of 1947 when all the regular drivers were togetherat the Tenino plant.Late in July, however, the Respondent announced that apicnic of its employees would be held on the 26th, a Saturday, at Miller SylvaniaPark, and the drivers were informed that their delivery schedules would bearranged in such a fashion as to permit them all to attend the picnic.Previously, the regular drivers and Coen, in general conversation, had mademanifest to each other their general dissatisfaction with the Respondent's rateof pay, their hours of work, and the conditions of their employment.The recordindicates that several of the drivers had made individual representations toSuperintendent Conner in regard to one or another of these matters, but thatsuch representations had produced no concrete results!When the drivers as-sembled at the picnic, which was the very first occasion on which they were ableto meet as a group, one of them suggested that they ought to take advantage ofthe opportunity to consult with one another, and that they ought to meet thatevening to discuss their common grievances.'The suggestion was accepted byCoen and all of the other drivers ; arrangements were made, forthwith, to pick upKirwin and to meet at Zimmerman's home that eveningAt the meeting, which had been adjourned to the home of Coen, the men dis-cussed a possible affiliation with the Teamsters, but decided, after discussion, toeschew affiliation with the union pending the outcome of negotiations withSuperintendent Conner.Pursuant to this decision, they prepared, forthwith, aset of proposals with respect to rates of pay, hours of work, and conditions ofemployment which was reduced to writing by Coen. To this document theyattached a covering letter, which called upon the Respondent, in effect, to acceptthe proposals of the group as a basis for negotiations in regard to the wages,hours, and conditions of employment for the drivers and truck mechanic.Thedraft was completed at or about 11 p. in. on Saturday : and Zimmercan wasasked to telephone Superintendent Conner and to arrange a conference on thefollowing day, at which the proposals of the group could be submittedThis wasdoneSuperintendent Conner, when reached, agreed to meet the employee group onthe following day in Tenino. Zimmerman, however, reported that Conner'sacceptance had been grudging and ungracious. The group decided, therefore,to visit the home of Watson, the truck dispatcher and the immediate subordinateof the superintendent, with the thought in mind, as expressed by Coen, thatWatson could be persuaded to make certain that Conner kept the appointment.In accordance with this suggestion, the employees called upon Watson in a body,aroused him from sleep, exhibited the draft of their proposal and the coveringletter, requested his opinion as to the justice of their claims, and asked him, as aninterested party, to make sure of Conner's attendance at the conference on thefollowing day.Watson, according to the record, advised the employees thattheir abrupt approach in this connection would probably antagonize Superin-8was denied by ConnerThe undersigned does not credit his denial9Kirwin, it would appear was not present at the time, returning from a trip to Colville,Washington at some time on the morning of the date in question. 290-6DECISIONS OF NATIONAL LABOR RELATIONS BOARDtendent Conner ;he counseledmoderation in connection with the presentation ofthe proposals10Hedid promise, however, that he would do what he could toassure the presenceof Connerat,the meetingwhich he had already agreed toattend.On Sunday, July 27, Superintendent Conner, accompanied by Watson, metthe employees in question at the City Hall in Tenino.1Y Coen, who had previouslybeen selected as the spokesman of the group, called the meeting toorder, andopened the discussion with a statement, whichhe read.A draft of the statement,which was received in evidence, reads as follows :We are gathered here for the purpose of negotiating a workable planwhereby Employer and Employees may both enjoy the fruits of our efforts.We hope to hold thismeeting in an agreeablemanner.There are now conditions existing which we feel are not fair to theEmployees and hope to improve these conditions.It is recognized beyond doubt that a working man's only assett [sic] is hisability to labor and that his physical capacity can be prematurely exhaustedas is evident ...'ZEach and every clause of this contract must be discussed .. 3°We feel that this contractis fair,just andin line with present livingconditions.This is not a hastily drawn contract but drawn after hours of carefulstudy and considerationNor is it intended to cause hard feeling in any way.Conner was given a copy of the proposals which the men had drafted and a copyof the letter, already mentioned, which had been signed by each of the fiveemployees."Coen, however, went on to read the covering letter and the pro-posals aloud while Conner followed the reading with his copy ; immediatelythereafter, Conner proceeded to read and discuss each proposal in order.No useful purpose would be served by a recital of the detailed discussion whichfollowed.16It is sufficient to say that Conner indicated clearly that he hadno real desire or intention to negotiate with the employees, in the accepted senseof the term, with regard to the matters embodied in the proposals.54He pro-ceeded, instead, to consider them, separately, and to discard them all, with oneexception, as completely inacceptable to the Respondent.The single exceptioninvolved a request on the part of the employees that they be paid at the fixedrate of $1.20 per hour, with time and one-half for work in excess of 8 hoursper day, instead of 5 cents per mile for all work on the highway. Conner agreed10Kirwin testified, in addition,-with the concurrence of Evans and other witnesses-thatWatson had cited the opposition of Conner to group action, that he had stated themen would get "farther" If they went to Conner individually, and that they would be"sorry" about their action soon.11 Conner testified, at first, that he had had no specific knowledge, before the meeting, ofthe proposals which the employees intended to present.The record establishes, however,that he had, in fact, received a brief summary of the proposals from Watson.12Several words are stricken at this point.Examination of the document indicates thatthey were probably stricken with the instrument which was used to compose the document.13At this point in the original there appears the phrase "and agreed to."The phrase hasbeen stricken.Examination of the document reveals that it was probably stricken withan instrument different from the one which was used to compose the document.14The record indicates that the document had been typed, that morning, by an attorneyin Tenino.A copy of the proposals appears as an appendix to this report.1sThe conference lasted about 2 hours.-Witnesses for the General Counsel testified, credibly, that Conner reiterated the sug-gestion that the men' ought to deal with him individually-and that he told the -menthey ought to know they could not "push" him in the face. PACIFIC POWDER COMPANY290-7to change their method of compensation in such a way as to fix their regularrate of pay at the hourly rate requested." In addition, however, it would appearthat the employees agreed to waive their request for fixed allowances withrespect to expenses.At the conclusion of the discussion, after Conner had indicated clearly hisunwillingness to accept the major proposals of the employee group, Coen askedhis colleagues whether they wished to accept the situation and return to work,or whether they wished to "stand pat" and to insist upon the changes whichthe superintendent had rejected.18 It was indicated unanimously that the em-ployees wished to press their contentions with respect to the matters embodiedin the proposals, and that they would refuse to perform any services for theRespondent until such changes had been made 1°Zimmerman, one of the group, then mentioned a load of dynamite which wasscheduled for delivery at a lumber camp in National, Washington, on the followingday.Conner stated at once that the load would be delivered on schedule, inspite of any unwillingness on the part of the employees present to continue inthe service of the Respondent."'Upon this note the conversation ended.21In a consultation which followed, the employees agreed, apparently, thatSuperintendent Conner would probably ask Harry Schoenfeld to deliver the loadin question ; it was decided forthwith that some of the employees ought tovisit Schoenfeld, to inform him of the action taken by the group, and to solicithis cooperation in the plan to withhold their services from the Respondent.Thiswas done. Schoenfeld received and read a copy of the proposals which the em-ployee group had advanced and heard a report of the conference from whichthe men had come. He indicated approval of their objective, and stated thathe would join them in their concerted refusal to continue in the service of theRespondent, until the proposals were accepted riOn the morning of July 28, Coen, Tobin, and Kirwin stationed themselvesat the plant's front gate, prepared to intercept the production employees andto offer an explanation of the reasons for their concerted refusal to continue inthe service of the Respondent. It was raining.A preponderance of the credibleevidence indicates that Coen, Tobin, and Kirwin approached a number of thecars which attempted to enter the plant that morning, that they exhibited acopy of the proposals to the other employees or that they attempted to do so,and that they reported the unwillingness of Superintendent Conner to acceptthe proposals, in substance, as a basis for any further negotiations.t"The record contains no indication that he concurred in the proposal with respect toovertime rates for work in excess of 8 hours per day.18The record indicates that the Complainants were primarily concerned about theapparent refusal of Conner to accept the proposals calculated to insure adequate repairand maintenance service on the company trucks19The superintendent stated that he had asked the men to continue at work pendingfurther discussion,but that they had refused to do so.Although it is clear that theemployees in question decided to withhold their services in an effort to induce the super-intendent to accept the proposals, the undersigned is not satisfied, upon the entirerecord, that Conner offered,in fact,to continue collective negotiations if they remainedat work."The load, in fact, was not delivered on schedule, according to Conner."The record indicates that the Complainants later met Line Foreman Reinke, thatthey showed the proposals to him and discussed their conference with superintendentConner, and that they declared-again-their intention to see that deliveries were haltedon Monday."The record indicates that Watson telephoned Schoenfeld on Sunday afternoon-afterthe conference-and requested that he telephone ConnerSchoenfeld did so, and wasasked if he would make the delivery at National.He informed the Superintendent thathe did not "want" to do it, and the conversation ended. 290-8DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoen, Tobin, and Kirwin insisted, at the gate, that they did not intend togive the impression by their conduct that a strike had been called at the plant,or that a picket line had been established.Whatever the facts in this connectionmay be, it is clear in any event that each of the men took occasion to advisethe other employees that there would be a meeting of all the employees at noonin Miller Sylvania Park to discuss the situation, and that representatives of theTeamsters would be present to accept applications for membership. Collins,a maintenance worker, who had served, upon occasion, as a driver, was per-suaded, however, to join the group which had decided not to work ; after beingadvised of the dispute by Coen at the gate, he returned to his home forthwith.The other production and maintenance employees entered the plant.23Schoenfeld, who was among the employees who reported for work, was askedby Superintendent Conner to make the delivery at National.He refusedConner stated in reply that he "might as well" go home-and Schoenfeld leftthe plant forthwith 24.Zimmerman and Evans, in the meantime, went to National, on the basisof a previous discussion, to consult with the union representatives there, andto determine whether the union members would refuse to unload the dynamitescheduled for delivery on the 28th, on the ground that it had been rendered"hot" by virtue of the dispute in which the employees were involved 25 Theywere referred to the business representative of the union, who advised themthat ,their request would involve the union in a secondary boycott, and thatthe union would not be willing to take such action unless it could be shownthat the employees involved in the principal dispute were members of a unionwhich had authorized their concerted action.Zimmerman said Evans then re-turned to report the results of the interview to Coen, Tobin, and Kirwin.These employees, after leaving the front gate of the plant, had driven intoOlympia and had filed applications for membership in the Teamsters after invitingtwo representatives of that organization, Norris and Westover, to the projectedmeeting at Miller Sylvania Park.They left Olympia to locate Zimmerman andto secure his report on the course of events at National.While on their waypast the plant, they were passed by one of the trucks owned and operatedby the Respondent.A company employee unknown to the Complainants, whohad never made deliveries for the Respondent before, was at the wheel, andConner was at his side.One of the three employees, whose identity is not re-vealed by the record, flagged the truck as it passed ; and the driver halted it, inresponse to the signal, within a short distanceThe Complainant's car, whichwas being driven by Coen, halted also, and Kirwin alighted.While the latterwalked back to the truck, Coen drove some distance down the highway to apoint at which the car could be turned, and then drove up behind the truck. Inthe meantime, Kirwin had asked the driver of the truck, Joe Beinick, to describethe contents of the truck and its destination.The information was provided byConner.One of the other Complainants, who had now arrived on foot, inquiredas to the identity of Beinick.When the latter was identified, one of the Com-23Superintendent Conner, who reached the plant at some time after this incident receiveda report from Case House Foreman Phillips that the drivers and the mechanic hadasked the other employees not to go to work. Upon the entire record, the undersignedii not satisfied that this report was accurate24 Conner testified, vaguely, that he could not recall his remarks to Schoenfeld, and thenstated that he had told the man it was up to him-and that Schoenfeld had left theplant of his own flee willThe undersigned finds this version of the incident unworthyof credit11The union is not reliably identified, in the present record (-1PACIFIC POWDER COMPANY290-9plainants referred to the fact that the regular drivers of the Respondent hadagreed to withhold their services, and suggested that Beinick, as a member ofthe Teamsters, ought not to drive in their place. Conner then volunteered totake the wheel.No objection was raised with respect to this suggestion.Theconversation ended, and each of the parties proceeded on its way:At the plant, the action of the drivers and the maintenance man had, arousedconsiderable discussion among the employees.This discussion had been reportedto Conner before he left for TeninoThere is no indication that he expressedan intention to take any action in that connection at the time. After the incidenton the highway, however, and upon his arrival at the Tenino office, Connercalled the plant, and advised Line Foreman Reinke that he intended to addressthe employees in regard to the situation.He asked the latter to notify them ofhis intention.Thereafter at or about the time of the regular noon recess, the employeeswere called to a meeting in the lunchroom, at which the superintendent relatedthe circumstances under which the proposals of the dissatisfied employee grouphad been presented to him on the previous day and read the document which hehad been given by these employees ."He told the men that the Complainants hadthreatened to "close" the plant, and went on to express the opinion that theabsent employees had demonstrated a preoccupation with selfish interests bythe presentation of proposals which demonstrated their failure to consider thewelfare of the production employees, and by their refusal to continue servicein connection with deliveries.He characterized the action of the drivers as astrike, and expressed the opinion that their action was illegal because it hadbeen taken without any sanction by a labor organizationIn closing, he referredto the meeting scheduled by the Complainants at noon in Miller Sylvania Park.Although the record reveals a conflict as to the substance of his remarks in thisconnection, the undersigned finds that Superintendent Conner, in substance, ad-vised the employees that they might attend the scheduled meeting if they wished,but added that the Complainants-characterized as "troublemakers" in hisspeech-were "through" at the plant, and that any employees who attended themeeting would indicate their desire to associate themselves with the Complain-ants by that act.26The testimony with respect to this incident is sharply in conflict-and the recitalgiven above represents a reconciliation of the aN ailable evidence in the light of theprobabilities.The undersignedfindsno logical basis for the conclusion that Beinickhalted the truck voluntarily, as the Complainants contendOn the other hand, however,it is clear that the action of the person who "flagged" the truck could not coerce itsoccupants, since the car had already passed the truck. There is no indication that thecar had been driven in such a way as to block the highway. Upon the entire record, theundersigned concludes and finds that one of the Complainants "flagged" the truck, butthat this action was a gesture-in the figurative sense-and that the truck was stoppedby Beinick for reasons not apparent in the record, which probably arose out of curiosity.The testimony of Beinick to the effect that the demeanor of Tobin, Kirwin, and Coengave him the impression that they inight resort to violence is not creditedHe was avague,erratic,and unconvincing witness, whose testimony is not supported by that ofConner in this connectionUpon the entire record, the undersigned finds that Tobin,Kirwin,and Coen attempted to induce him by fair persuasion,towithhold his servicesas a driver, in support of their concerted action--and that Conner's assumption of theresponsibility, which was calculated to eliminate the need for a decision by Beinick, wasacceptable to themZ'Connor testified, at first, that he had spoken to the employees before his departurefor TeninoHis later testimony and that of Line Foreman Reinke,however, establishesthat the meeting in the lunchroom was convened after his return. 290-10DECISIONS OF NATIONALLABOR RELATIONS BOARDThe statements of Superintendent Conner, and the discussion which followed,took substantially all of.the regular luncheon period 2'When the meeting ended,therefore,most of the men returned to work. No one, it would appear, everleft the plant to attend the meeting at Miller Sylvania Park.Coen and the regular drivers,in the meantime,had repaired to the park,according to plan, with two representatives of the Teamsters, Norris and West--over.They were joined by Collins and Schoenfeld.Zimmerman,Evans, and,Collins, who had not had a previous opportunity to meet the union representa-tives, filed application for membership in the Teamsters.None of the other.-employees were present.At 1 p. in., the entire group repaired to the plant to-confer with Superintendent Conner.Upon their arrival at the plant gate, the party found it locked.Norris andWestover, however, clambered over the foot-traffic gate, already mentioned ; theywere conducted to the superintendent, in the office, by an employee. In thecourse of a lengthy conversation they were advised by Conner that the Com-plainants had been discharged that morning.Norris communicated this infor-mation to the Complainants, at the gate, in the presence of Conner 23-and.suggested in a private conversation with the group that they ought to ask forreinstatement under the terms and conditions then in effect.He advised themen, in substance, that the Teamsters could do nothing for them until theRespondent had acknowledged their status as employees, and suggested that theunion would be able to act on their behalf after their reinstatement had beenassured.Coen,on behalf of the group,then requested reinstatement,withoutqualification.It was refused. Superintendent Conner then stated that the menwould be required to turn in company papers and property in their possessionand draw their final check; he went on to say, by way of conclusion, that anyemployee reinstated would have to start "from scratch" as a new employee.Heindicated, however, that he Would be willing to confer with the employees, attheir request, on the following day in Tenino and to discuss their "hire" againat that time.The Complainants thereupon left the premises;3" several stoppedat the office, however, and received their final checks.Early in the afternoon of the following day the entire group reported at theTenino office.Superintendent Conner informed them, however, that most of theproduction and maintenance employees had indicated their resentment at theaction taken by the Complainants ; he stated that he had received a reliable indi-cation that many of these employees would leave their employment if theComplainants returned, and went on to say that he had communicated with otherofficials of the Respondent in this connection, and that they had advised him notto reinstate the Complainants, under the circumstances.31"Various witnesses for the Respondent,and Superintendent Conner-when called as awitness by the Respondent-testified that the meeting ended before the regular luncheonhour at the plantTestimony which the undersigned credits, however,including a flatadmission by employee De Graw, indicates that it was held at noon,and this conclusionIssupported by testimony to that effect by Conner at the outset of the hearing, whencalled as a hostile witness by the General Counsel.Nathaniel Smith, a witness for theRespondent,testified that he "smoked a few cigarettes and took a little rest"after themeeting ended,which he certainly would not have done if the meeting had ended beforethe start of the regular lunch period at the plant.20 This was the first information that the regular drivers, Collins, and the mechanic hadwith respect to the action of the Respondent.30 Coen, according to the record,had to secure' the, assistance of Watson in removinghis tools,which weighed approximately 500-600 pounds31The records of the Respondent indicate that 2 loads were dispatched on Tuesday-the load to National,delivered by Reinke,and a second load delivered by Joe Dean, Jr. PACIFIC POWDER COMPANY290-11Shortly thereafter,on a date which does not appear in the record,the dis-chargees consulted an attorney in Olympia,with regard to the action which theymight take to secure reinstatement 82 Sometime later, the initial charges in the,instant case were filed.2.The OctoberdischargesThe charges were investigated informally,shortly thereafter,by an agent ofthe General Counsel-and in September,about the 26th of the month,the man-agement of the Respondent determined to offer reinstatement to the Complain-ants.Notices,couched in language customarily used by the Board, weredispatched to each of the dischargees.The notices proclaimed the intention ofthe Respondent to refrain from interference,restraint,or coercion with respectto the rights of the employees,its intention to offer the Complainants immediateand full reinstatement to their former or substantially equivalent positions with-out prejudice to any seniority or other rights and privileges enjoyed, and itsintention to refrain from discrimination in regard to the hire or employmenttenure, or the terms and conditions of employment,of any employee because ofhis union membership or activity on behalf of any labor organization.The noticecontained the further declaration that :WE WILL as soon as mutually convenient discuss and enter into negotia-tions with said employees or their representatives to determine any loss ofwages they or any of them may have suffered by reason of any act of ourswhich may be determined to have been in violation of said Act.Copies of the notice were dispatched by registered mail, on September 27, 1947,to each of the discharged employees-and a copy was posted by Line ForemanReinke in the lunchroom at the plant.Coen and Kirwin,who received their copies of the notice on the 27th, at theTenino post office, consulted an attorney on the following day with respect to theprocedure they ought to follow in connection with their return.They wereadvised to await receipt of the notice by the other dischargees,and to presentthemselves for reinstatement in a body.On Monday,September 29, Superintendent Conner called a second meetingof the production and maintenance employees,at about 11:30 a. in., to discussthe reinstatement of the Complainants.The record establishes that he referredto the notice which had been posted in the lunchroom,that he read a copy tothe employees,and that he reaffirmed the intention of the Respondent to reinstatethe Complainants without prejudice.His announcement was followed by ageneral discussion,in the course of which several employees indicated dissatisfac-tion with respect to the reinstatement of the discharged employees.Someonesuggested that the production and maintenance employees ought to organize agroup of their own, and Milton Phillips,the Case House leadman, asked forthwithOn the 30th,3 loads were dispatched.In every case,these loads were delivered by personsnormally assigned to other work in the plant.The record indicates that permanent replace-ments for the employees discharged were not hired until some time thereafter.32Early in August, also-on a date which dogs not appear in the record-the dischargeespresented a formal complaint about the trucks and the conduct of the Respondent, to arepresentative of the Interstate Commerce Commission.Within a short space of timethereafter-and presumably within the first 2 weeks of August-representatives of theCommission conducted a personal inspection of the equipment at the plant,and the com-pany records.The present record does not reveal the extent of that investigation or thenature of the findings made-although Conner and Watson as witnesses did admit thatthe records o,[ the company revealed substantial violations of the regulations with respectto hours of riork for drivers. 290-12DECISIONS OF NATIONAL LABOR RELATIONS BOARDif "plant rule" would be acceptable to Superintendent Conner.Upon his indica-tion in the affirmative, the men proceeded to discuss the organization of a repre-sentative committee and Conner left the meeting.'In the meantime, all the Complainants, with the exception of Coen and Kirwin,had received their notices of reinstatement in the mail. Thereafter, in theevening, they met as a group with Norris and Westover of the Teamsters, andan attorney, at the Olympia Labor Temple, to discuss the procedure which theyought to follow with respect to reinstatement. It was agreed that .Norris andWestover would accompany the men on the following day, and several of thedischargees offered suggestions with respect to the contract which Norris andWestover expected to negotiate in their behalf.On Tuesday, the following day, the Complainants, accompanied by Norris andWestover, reported at the plant in the morning.The entire group was receivedby Superintendent Conner in the office, after some delay.Without the civility ofa greeting, he subjected the Complainants to a silent, "stony," antagonistic starefor several minutes, and finally broke the silence with the comment that he"took" it the men had received their notices of reinstatement ; he advised the menthat they were being reinstated without prejudice.Norris, on behalf of the group,then acknowledged that the Complainants had returned to resume their oldemployment, and went on to declare that he and Westover, as the representativesof the group, were prepared to negotiate an agreement with the Respondent inregard to their wages and hours, and the conditions of their employment.Connerasked if they had come with a written proposal.When Norris replied in thenegative, Conner indicated that, under the circumstances, there was nothing todiscuss ; the union representative, however, indicated that they could preparea proposal in short order.A period of silence, during which Conner continuedto glower at the group, ensued. It was broken by a comment on the part ofNorris that the Complainants expected full compliance with regard to theregulations of the Interstate Commerce Commission in connection with theiremployment.Conner did not reply ; whereupon Norris inquired directly as towhether he intended to operate in accord with the regulations of the Commission.Conner, by way of reply, snapped out, "What the h-l do you think I am, a kid?" andthe subject was droppedAfter a conference outside the office, in which the menselected Coen as their shop steward and in which the representative of theTeamsters advised the Complainants to resume their employment while awaitingthe negotiation of a collective agreement, Norris and Westover made arrange-ments with Superintendent Conner to return on the following day with a set ofspecific proposals 'The union representatives then left.Conner continued to glower at the men for several minutes-and finally in-formed them that the "drivers" among them would have to secure a physicalexamination in Olympia before the Respondent could permit them to resume theiremployment" One of the regular drivers requested Conner to identify the33The record establishes that the organization of the employees was completed with theelection of officers and committee representatives from each of the operationalunits inthe plantThere is no indication, however, that the group was ever called upon to func-tion on behalf of the employees, or that it ever sought to negotiate with the Respondent.34The record indicates that Conner indicated acquiescence by a nod, but that he did notspeak33The position taken by Superintendent Conner in this connection represented com-pliancewith the requirements of the Interstate Commerce Commission-requirementswhich had not been observed by the Respondent in the past. PACIFIC POWDER COMPANY290-13physician at whose office they ought to report. Conner, however, refused to pro-vide this information, and instead repeated, with obvious irritation, his previousinstruction that the men secure a physical examination in Olympia.The group, which included Coen, then moved to the door in a body. Superin-tendent Conner, however, recalled the mechanic with the caustic question, "Areyou a truck driver?"-and upon the latter's reply in the negative, instructed himto remain.After several minutes in which Conner continued to glower at Coen,the latter broke the silence with the observation that he had reported for rein-statement ; he requested instructions. In response to a question by Conner, heindicated, however, that he did not have his tools ; he was instructed forthwithto bring his tools to the plant-and left at once in order to do so, using Zimmer-man's car.The regular drivers and the relief drivers, who had gone to Olympia, returnedat approximately 12: 30 p in.; they reported immediately at the lunchroom andawaited instructions.Coen, who had returned with his tools, was also present.one of the men received an assignment, however ; Superintendent Conner, atabout 1 p m., instructed all the Complainants to prepare a time slip for themorning hours, and to report for work the following day.The record, with one exception, contains no evidence as to the activities ofany Complainant during the atternoon.As to Coen, however, it indicates thatbe spent some time in the Teamsters' office, conferring with union representativesin regard to the contract which they planned to present, and that he proceededthereafter to a garage in Olympia at which he had been employed before his recallby the Respondent.There, while engaged in some repair work on Tobin's owncar, Coen sustainedan injuryto his eye-and later, in the evening, called Watsonto report that he intended to see a doctor and would not be at work on thefollowing day3°On Wednesday, the 1st of October, the regular drivers reported for work, inaccordance with the instructions of Superintendent Conner.They were accom-panied by Collins.'The superintendent, according to credited evidence in therecord, refused to greet the men on their way to the lunchroomShortly aftertheir arrival, however, he summoned Collins and assigned hum to the mainte-nance shop,where he wasasked to do the same type of work as that which hehad done at the time of his original employment. The regular drivers werepermitted to sit in the lunchroom to await an assignment 38 Shortly after the daybegan,Watson came to the lunchroom and called out two men who had beenhired as drivers during the period in which the regular drivers were absent.The record indicates that these men were assigned to load a truck or trucks fordelivery.It was not until 10. 30 a in., however, that Kirwin and Evans receivedan assignment ; 3° then they were asked to deliver a load to Packwood, Washington,"The record indicates that he spoke to Zimmerman also,and that he requested thelatter to convey this informationtoWatsonin person37 Schoenfeld and Coen, however, did not report38 Although the record is not entirely clear, it would appear that the reinstated employeesencountered several production workers in the lunchroom, and that all of these workersleft after one had statedthat "it stinks in here" after observing their presenceEmployeeDe Graw who heard that statement made, testified that it was probably made because heand some of the other production workers gave forth an order which originated in theirplace of work. The undersigned finds this apologia unworthy of credit31 The record establishes that it had never been the practice to keep drivers waiting foran assignment on the premises so long-and that the drivers had usually been given otherwork around the plant while waiting for a loadThe Respondent offered no explanationfor its change in policy, at the time,or in the instant case. 290-14 DECISIONS OF NATIONAL LABORRELATIONS BOARDon the "mule."They left at once.4pAt 11: 30 a. m., Tobin and Zimmerman wereassigned a load to be delivered at Mill City, Oregon, on Truck No. 9; they receivedspecific instructions to deliver the load that evening and to return on the followingday with a load to be picked up at Portland.91The drivers were instructed by thesuperintendent that they were to operate the trucks to which they were assignedon 4-hour shifts, that their daily driver's log ought to reflect the actual conditionsencountered in connection with the delivery, and that they were to return allpapers, money, and credit cards to the watchmen who would admit them if theyreturned after hours.42In the meantime, at 10 a. m., Norris and Westover reported at the plant witha written contract proposal on behalf of the drivers and the truck mechanic.Conner came in at 10: 45 a. m. An extended discussion with respect to variousprovisions ensued ; 42 at the conclusion, it was agreed that Superintendent Conner,who had made no definitive commitments, would confer with other officials of theRespondent in regard to the proposals made, and that he would advise the unionrepresentatives thereafter, as to the reaction of the management."For reasonsto be detailed herein, however, there have been no further contacts betweenofficials of the Respondent and the union representatives.9°Their testimony indicates that the tires of the truck carried less air pressure than usualand that they had to drive it for about 14 miles at a very slow speed before they had anopportunity to inflate the tires properly.Witnesses for the Respondent, however, testifiedthat the air compressor at the plant was in good condition, and left the implication thatKirwin or Evans could have inflated the tires properly at the plant before their departure.The undersigned credits their testimony in this connection.The undersigned was asked to take judicial notice that the load on this particular truck-which included dynamite and mechanical caps-was unsafe and illegal under the safetyregulations of the Interstate Commerce Commission.No regulation was cited, however,and the undersigned finds no regulation relevant in this connection.41The use of 2 men on each truck represented a clear departure from previous practice.While some basis for the change in policy might be warranted in the case of the deliveryat Mill City, 200 miles from the plant, the Respondent gave no reason for the change at thetime-nor did it do so at the hearing. The undersigned can find no logical basis for theassignmentof 2 men on the truck for Packwood, which was only 95 milesawayThe recordindicates that the Respondent returned to a system of single assignments after the driverswere separated for the second timeThe issuance of specific instructions to Tobin andZimmerman,with respect to the timeof delivery at Mill City, also represented a departure from previous practice. ' No reasonfor it was given by the superintendent.42The orders of the superintendent with respect to the return of all delivery papers,money, and credit cards, and the failure of Conner to supply the drivers with a key to theplant gate, represented variations from previous practice.Frank White, the designatedwatchman, testified on direct examination that he was ordered to enforce these rules as to"these here" drivers onlyNo reasons for the variations in procedure insofar as theyaffected the regular drivers has been offered.While the record supports a conclusion that strict accuracy in the use of the daily loghad not been required previously, the undersigned will make no finding herein that therequirements imposed in October with respect to the use of the log were arbitrary orunreasonable.42A copy of the proposed agreement is appended to this report.44 Superintendent Conner testified that the discussion resulted in a tentative agreementon certain changes in the proposed agreement, and that the conference ended with anunderstanding that the union representatives would have the revisions incorporated Ina second draft and submit it for transmittal to the management of the Respondent.Upon the entire record, the undersigned finds no merit in this version of the conference.The union representatives, according to the record, raised no question as to the amountof back pay due the Complainants, and Conner volunteered nothing in this connection.The record indicates that the subject has never been discussed by the Complainants ortheir representatives with representatives of the firma PACIFIC POWDER COMPANY290-15At 10:30 p. in. on Wednesday, Kirwin and Evans returned to the plant96Having been deprived of the keys to the inner gate, they were forced to awaittheir admission by the watchman, and they were in fact admitted after somedelay.Pursuant to the instructions previously received from SuperintendentConner, the delivery tickets signed by the customer, the credit cards, ' and thedaily logs they had completed were turned over to the watchman. Kirwin,however, refused to return the unexpended funds, which they had, received forexpenses, without a receipt, and the watchman, Frank White, agreed that Kirwinmight hold the money until the following day.Also, on the evening of October 1, Coen, who had not reported for work,telephoned Watson to ask whether he would be required to return on the followingday.Watson, however, did not acknowledge the question ; he informed themechanic that he ought to submit a written resignation if he did not intend toreturn.Coen agreed to do so, whenever he "made up [his] mind" to resign.On the following day, at 7: 30 a. m., Coen reported for work with his tools andcommunicated at once with Watson, who was in the stockroom. Coen askedif there was a place in which he could keep his tools; Watson replied in theaffirmative.Coen then asked where he would be expected to work ; Watson,with a dramatic gesture, indicated the open area outside of the stockroomdoor-which was currently marked with puddles of muddy water and misted byrain-and stated in loud and determined tones that the mechanic would have towork "out there" as before.Watson then indicated a cabinet in which he would-be permitted to keep his tools, but advised him that the cabinet would be keptunder lock and key by the Respondent, and that he, the mechanic, would not bepermitted to keep the cabinet under lock and key himself-which he had pre-viously been permitted to do.46Coen did not receive any keys for the plant gateor the boiler room, keys which he had carried in his previous period of employment.He then inquired as to the disposition to be made of some tools and overalls thenin the cabinet and Watson advised him that he could remove the tools to makeroom for his own A7When Coen protested the circumstances under which hewould be required to work, Watson, according to Coen's credited testimony, stated,"Well, you can put your tools in there and you can work out there, or you can gohome."Coen's testimony, with respect to his response, reads as follows:Well, I said, "Joe Stalin himself wouldn't ask a man to endure thoseconditions.""Now," I said, "when you get a place for my tools give me a keyto the gate and put me back to where I was without prejudice, give me aring.,'He left the plant at once and has since performed no services for the Respondent.41 In the meantime, during the afternoon, Truck No. 10, with Brown and Owens, hadbeen dispatched to Wolf Creek, Oregon, and San Francisco, California.Allen, anothernew driver, took a load to Portland on Truck No. 7.'° Coen testified, without contradiction, that be had about $1,000 worth of tools whichhe would have had to keep at the plant. The record shows that he had been permittedto keep his tools under personal lock and key in every previous employment.17Coen contended at the hearing that any such action wound run counter to the ethicsof the trade.The Respondent apparently contends that there were no tools or clothingin the cabinet at the time, except for some heavy duty tools owned by the company.The mechanic who had replaced Coen in August-as noted elsewhere in this report-testified that he had removed his tools and clothing after being laid off on September 30.Upon the entire record, the undersigned finds that this mechanic was not "laid off"when Coen returned, and credits the testimony of Coen that some clothing and portabletools were in the cabinet on the 2nd of October 290-16DECISIONS OF NATIONALLABOR RELATIONS BOARDIn the meantime, at 8 a. m. on the date in question, Kerwin and Evans, accom-panied by Collins and Schoenfeld, reported for work.Collins, it would appear,proceeded at once to the assignment which he had been given on the previous day.The others, however-in conformity with their previous practice-proceeded tothe lunchroom to await anassignment.Shortly after the start of the day, Super-intendent Conner summoned Schoenfeld to a conference in the stockroom andinquiredas tohis whereabouts on the previous day. Schoenfeld replied that hehad been ill, to which Conner responded immediately with the observation thathe was a "g- d- liar," and that he had been seen on the previous day in a localtavern.This was denied by Schoenfeld. Superintendent Conner then taxedhim with his failure to telephone; Schoenfeld, who had no telephone at hisresidence,replied that if he had been well enough to reach a telephone he wouldhave been well enough to work. At this point, then, the superintendent abandonedthe discussion and ordered Schoenfeld, angrily, to get to work.This, however,the latter did not doInstead, he indicated to Conner that he found his attitudedistasteful, that he did not believe he ought to work in the face of obviousindications, that his presence was resented and that he intended, therefore, toresign.Conner's rejoinder, "Well, %vhy don't you go home?" was matched atonce by Schoenfeld, who answered, "By gosh, maybe I will."He left the plantforthwith.At or about the same time, also, Superintendent Conner sought Kirwin andberated him about his failure to return the expense money in his possession andabout an allegedly erroneous entry in his daily driver's log.Kirwin prepared alog to conform to the instructions of Conner, and submitted it forthwithPur-suant to the intentions of Conner, he returned the money and received a receipt.At 10: 30 a. m., after something over 2 hours spent in the lunchroom without anassignment, Kirwin and Evans were informed by Superintendent Conner that aload which he had expected Kerwin to take to Eugene, Oregon, was not yet readyfor shipmentHe suggested that they leave and return on the following day.Kirwin, however, took advantage of the occasion to report several allegedmechanical defects in the "mule" which he and Evans had noted on the previousday; he suggested that they ought to be "fixed" before the truck was used.Conner, however, replied that the maintenance and repair of the truck was amatter for which he was responsible " Kirwin and Evans then left the plant"At noon of the date in question, Superintendent Conner was approached byCollins, who pointed out that the Respondent had agreed to reinstate him withoutprejudice and stated that he had considered this commitment to include a promisethat he would be restored to work as a driver. Conner insisted, however, thathis principal experience in earlier employment had been that of a maintenancemechanic and stated that the Respondent regarded him as a relief driver only,subject otherwise to assignments elsewhere in the plant.Collins declared, inreply, that the attitude of Superintendent Conner represented a failure on thepart of the Respondent to abide by the commitment to reinstate him withn'itprejudice, and left the plant forthwith.48Conner, when called as a hostile witness, could not recall any conversation with Icirwinabout his log or in regard to the condition of the truck.49 Company records show that Brown and Owens, two new drivers. had taken out a loadat 9,a. in. and that Truck No. 7, a 1946 Chevrolet, left for Kosmos, Washington, at sometime on the 2nd of October,, in the custody of a driver who had been assigned to thatwork in the absence of the regular drivers.Conner's testimony indicatesthat the loadwas dispatched at 2 p. M. PACIFIC POWDER COMPANY290-17Later, in the course of the afternoon, several of the persons involved in theseevents got in touch with the Portland office of the Interstate Commerce Commis-sion.Tobin and Zimmerman, pursuant to instructions, had stopped in Portlandat noon to take on a load for delivery at Tenino, and while Tobin stayed with thetruck and supervised the loading operation, Zimmerman, according to his creditedtestimony, visited the office of the Interstate Commerce Commission in person-Analysis of the record indicates that his purpose in doing so was to determine thepropriety of Conner's instruction that the responsibility for driving the truck on alengthy trip should be divided in 4-hour shifts.His report of the interview,at the hearing, contained no reference to any observation by representativesof the Commission, as to the propriety of a 4-hour shift.He was advised,however, that both members of a two-man crew, on trucks without a berth, carriedequal responsibility for the operation of the vehicle, whether the particularmember was a driver or a rider at the time."In addition, although the record is not entirely clear, it would appear thatSuperintendent Conner,telephoned the regional office of the Commission onThursday afternoon.A preponderance of the evidence indicates that he ques-tioned a representative of the Commission as to the availability of an inspectorto determine the condition of the Respondent's trucks.He was told, accordingto his undenied and credited testimony, that the Commission maintained alimited number of inspectors in the area, that inspectors could not be sent out ondemand, and that the Respondent and its drivers would have to share responsi-bility for the condition of any trucks which the Respondent might choose to usein meeting its delivery schedules.Kirwin, who had been advised that he would have to take a load to Eugeneon the "mule," which he and Evans had previously driven to Packwood, Wash-ington, also telephoned the Portland office of the Commission to inquire as towhether he was obligated to make deliveries on a truck alleged to be defective,in accordance with the requirements of the Respondent.His undenied andcredited testimony indicates that a representative of the Commission approvedhis action in calling the alleged defects of the truck to the attention of Super-intendent Conner, and informed him that he might properly refuse to drive adefective truck, but went on to advise him, however, that he ought to report forwork on the following day since the Respondent might have decided to fix thetruck or to send him out on another.After the return of Tobin and Zimmerman to the plant, which occurred thatevening, the regular drivers conferred at Zimmerman's home, exchanged infor-mation as to the condition of the trucks which they had driven, and determinedthat they would refuse to make any deliveries thereafter until assured thatsufficient work had been done on the trucks to enable them to meet InterstateCommerce Commission standards 61When Kirwin and Evans reported for work on the morning of the,followingday, the 3rd of October, Superintendent Conner ordered Kirwin to drive theso Zimmermanwas told, apparently, that timespent on the truck as a rider was tobe countedas "driving"time and notas time off duty.61Kirwin,in cross-examination,testified that the men agreed not to drive the trucksuntil they were inspected by a representative of the CommissionSubsequently, however,he statedthat the men had agreed to withhold theirservicesuntil thetrucks had beenserviced and placed in sufficiently"good condition" to warrant an "OK" by theCommis-sion.Upon the entirerecord,the undersigned findsthat Kirwin's later testimony reflectsthe actual decision of the men more accurately than his apparent"admission"in earlycross-examination. 290-18 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"mule" to Eugene; he also ordered Evans to hold himself available for a tripon Truck No.9,the 1946 Chevrolet,to an unspecified destination.Kirwin,after inspecting the truck, refused to take out the load on the "mule" as ordered,on the ground that it was not in sufficiently good repair to meet Interstate Com-merce Commission standards with respect to highway operation-and Evansrefused to take out Truck No. 9 on the basis of information received from Tobinand Zimmerman with respect to its condition.52He did not repeat the informa-tion he had received.The discussion in this connection was not extensive;Conner informed both Kirwin and Evans that if they were not prepared to takeout the loads to which they had been assigned they might "just as well" gohome.Accordingly,Kirwin and Evans left the plant.The record shows thatthey met Tobin and Zimmerman at the gate and that they informed the latterof the events which had led to their departure. In any event, it is indicated thatConner asked these drivers also to make the delivery at Eugene," that theyrefused to do so on the ground that the trucks could not meet Commissionstandards,and that they received instructions similar to those given Kirwinand Evans, from Superintendent Conner.They left the plant at once." Com-pany records indicate that the Respondent made five deliveries on that day.Truck No. 9 which Evans had been asked to drive, made a delivery to the maga-zine of the Respondent in Portland, driven by a worker named Allen who hadbeen hired as a regular driver during the period in which the Complainants hadbeen absent.Trucks Nos. 5 and 7, which had not been offered to any of theregular drivers, were dispatched to points in Washington and Oregon in thecustody of drivers who had been transferred from work in the plant in theabsence of the Complainants.Truck No. 1 was dispatched with a load to anunspecified destination-and the "mule" was finally dispatched to Eugene,Oregon, late in the evening of October 3 or early on the following day, in thecustody of a man who had been hired as a driver in September of 1947.On the following day, a Saturday, the regular drivers again reported forwork.Upon their arrival at the plant gate one of them hailed Watson andasked if any of the trucks were "in shape" to go out`sWatson replied in the52 Superintendent Conner contended that the drivers based their refusal to drive on thefact that representatives of the Interstate Commerce Commission had not inspected thetrucksThe undersigned,upon the entire record, finds no merit in this contention.53Tobin testified,in direct examination,with confirmation by Zimmerman,that he hadengaged in a general discussion with Superintendent Conner immediately after his arrivalat the plantHis testimony indicates that he, Tobin, opened the conversation with aquestion as to the accuracy of his driver's log, in the light of the information received byZimmerman at the Portland office of the Interstate Commerce Commission.After somediscussion in this connection,Tobin reminded Conner that the Complainants had comeback to work "without prejudice" and reiterated the belief that he had previously donegood work for the company. Conner acknowledged that he had done good work but wenton to say that"you still would be if you hadn't got your d-a- In the wrong rut."Tobinprotested that his actions had been proper-and Conner replied with the observation thathe had never known how to do a day'swork and that if he was, not at work in the plant heought to get his "g- d- a-"out of the plant and keep it out.Tobin's testimony withrespect to the conversation has not been denied or contradicted." Conner testified that he had not responded to the refusal of the drivers to make thedelivery at Eugene;he contended that he had merely gone about his work, and that thedrivers had left the plant.Any attempt to attribute such a course of conduct to thesuperintendent and the drivers presupposes a drastic change in their previous attitude;the undersigned finds it unworthy of credit.61Several witnesses for the General Counsel testified that Watson had been asked whetherany trucks were "ready" to go out-while Watson stated that he had been asked whetherthe trucks had been inspected,as yet.Evans did admit,in cross-examination, that thedrivers inquired-after several days-as to whether a representative of the Commission PACIFIC POWDER COMPAN'Y'290-19negative';'the drivers then left the premises of the Respondent.No-one reported'on the following day, a Sunday, although the records of the company' indicate'that Truck No. 5 was dispatchediwith' a load to Kalama, California, in'the cu'stody'of Joe Denn, Jr., and Joe Beinick, on that date.On 'the 6th of October, when the drivers again reported to ask' whether ' anytrucks were "in shape" to go out, Watson replied, as before, in the t negative,although the record ^ shows that Truck No. 10; the' 1947 Chevrolet,' went 'toBrothers, Oregon [sfe] on'that date, presumably in the custody of''Brown and'Owens.The incident was repeated on Tuesday the 7th of October, at which, time'the drivers were informed again by Watson that there were'no triicks "`in sliape" 'to go out on that day. In fact, Truck No. 1" the 1941 Chevrolet, was driven byemployee Allen, with a load,, to Mineral, Washington "Upon the record,' it'wouldappear that Tobin; Zimmerman, Kirwin, and Evans'made no further effort to'seek employment with the Respondent.C. Conclusions .1.The July discharges and therefusalto reinstateThe Complaint alleged, and the General Counsel contends, that the Complain-ants were discharged on July 28, 1947, and that the Respondent refused themreinstatement thereafter.The Respondent, in its answer, has denied bothallegations and contends that these employees left their employment voluntarily;in'its brief, however, the Respondent concedes that it did refuse "to accept themback as employees" on the date in question.A fair analysis of the record'*illsupport the conclusion that the Complainants were discharged on the 28th ofJuly, and that the action of the Respondent in this connection was more thana tactical maneuver-and the undersignedso finds 67A determination of theinstant case, however, need not rest upon this conclusion only.The discharges,which appear to have been effective at the start of the working day, were notmade known to the employees-with one exception-until their return to theplant in the afternoon.Their offer to resume work under the terms and con-ditions which had prevailed in the past, and the refusal of the Respondent toreinstate them, occurred within a very short space of time thereafter. In fact,therefore, the Respondent did dischargeand refuseto reinstate these employeeson the date alleged, as charged by the General Counsel.Any attempt to differen-tiate between the various elements in the course of eventsmust be dismissedas a barrenexercise in semantics. It is sufficient in the opinion of the under-signed, to say that the Respondent dispensed with the services of these em-ployees, on the date in question,in circumstanceswhich raisea question as towhether its motives involved a violation of the Act.The General Counsel contends that the Complainants lost their employmentbecause they had engaged in concerted activity incidental to the achievement of ahad been at the plant to inspect the trucks;he testified,however, that the inquiry hadbeen prompted by a statement of Kirwin, after his call to the Portland office of the Com-mission, that an inspector would be sent to the plant.Upon the entire record, the under-signed believes and finds that the initial inquiry of the drivers was intended only todetermine whether the trucks had been repaired and serviced by the Respondent.acTwo additional loads were carried from Tenino to Portland in a truck which theRespondent owned but which it regularly assigned to the Portland area-the utilization ofwhich is not directly relevant in connection with the instant case.57Counsel for the Respondent,in cross-examination on one occasion, cited the action ofSuperintendent Conner in issuing final checks to the men as a type of action typical in casesof discharge853396-50-vol. 84-21 290-20DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargain and other mutual aid or protection, and because of a desire onthe part of the Respondent's superintendent to discourage membership in thelabor organization which they had formed in that connection.The under$igned.finds merit in both of these contentions.Clearly, it-may now be taken as datumthat the voluntary association of employees for the preparation of demands to beserved on their employer in regard to their wages, hours, and conditions of work,and the participation of such employees in a conference with representatives oftheir employer at which these demands are discussed, represent types of con-certed activity which the Act was designed to protectThe law and the cases,also, clearly support the conclusion that employees who act as a gi oup for thepurposes outlined in the statute constitute themselves, thereby, as a labororganization within the meaning of the Act.Counsel for the Respondent, indeed,does not deny that the activity of these employees, in connection With the prepara-tion and presentation of their proposals, represented concerted activity withinthe purview of the Act, or that the employees involved in such concerted activityconstituted a labor organization, in the statutory sense. Instead, it is argued,in effect, that the Respondent recognized the right of the employees to concernthemselves with such matters, to associate themselves for the effective presenta-tion of their views, and to discuss their mutual concerns with a representativeof the management-and that it did so by the action of Superintendent Conner inattending a conference at the request of the employees, freely discussing theirproposals in full, conceding the justice of their proposals in certain respects, andrequesting them to stay at work pending further negotiations. 5eThe Respondentgoes bn to argue, then, that it dispensed with the services of these employees inJuly because of the misconduct on their part which followed the conference atwhich the representative of the Respondent had made its position knownThebrief of its counsel in this connection reads as follows :A fair analysis of the situation shows that these men . . tried to ac-complish their purpose through a show of violence in trying to tie up thetrucks and resorting to an attempted secondary boycott for that purpose,and . . . so conducted themselves as to gain the ill will of the other em-ployees of the plant and make it dangerous to retain them at a plant of thecharacter of that operated by RespondentIt is submitted that the ill willwhich arose against these particular employees was the result of their pro-ceeding without discussion with any of the other employees in the plant orconsideration of them in trying to tie up the plant and of their precipitousaction and peremptory demands in so doing.These men were not dischargedby reason of the fact that they embarked upon a program of concerted actionin an effort to bargain with the Company . . . However, when they did at-58 Superintendent Conner, in an effort to establish his neutrality with respect to thematter of employee organization, testified that the employees regularly met as a group todiscuss the problem of safety, and that he had permitted union representatives to addressthe employees at the plant on Iwo occasionsWhile the record does establish that unionrepresentatives were permitted to address the employees on two occasions, the undersignedfinds the evidence insufficient to support the conclusion that Conner had ever conferredwith the employees, as a groupThe General Counsel offered testimony, in this connection, that Superintendent Conner-after 1 meeting at which the employees had been addressed by a union representative-started to employee Zimmerman that he would not-be opposed to employee, organization,but that "they" would never get his name on a contractThe testimony was offered toestablish, the motive for the action of the employee group,tin presenting the proposalswithout a reference, to outside affiliation-but the undersigned does not consider it probativein that respect._11, PACIFIC POWDER COMPANY290-21tempt to ,tie up the Company's plant on'Monday and, accompanied this withthreats and a show of violence and created a dangerous disturbance at theCompany's plant, it did decline to accept them back as employees of the Com-pany by reason of such conduct on their part, but this conduct was on thepart of the employees . . . Under the circumstances the Company feels thatthere was no violation of the Act on its part at this time, but that in theinterest of all concerned and under the law, the action which it took, wasproper and jusified.The Respondent does not specify the particular acts of misconduct whichmotivated its decision to dispense with the services of the employees. Ananalysis of the record establishes, in the opinion of the undersigned, that itsposition is not well taken.Tlie'decisioli of the Complainants at 'the Conclusionof their Sunday conference with representatives of the Respondent-that is,their decision to withhold their services until the Respondent indicated its will-ingness to accept the proposals they had made-cannot be considered miscon-duct.38Essentially, this was, in fact, a decision to strike.°0The Act, as it stoodin July, however, recognized the right of employees to strike, and the mere decla--ration of an intent to take such action cannot be said to place these employees=beyond the pale of the law's protectionCounsel for the Respondent argues with vigor that the employee group hadpressed for the immediate acceptance of their "demands" and contends, in effect,that it was the employees who revealed themselves to be both arbitrary andinflexible.The undersigned does not so interpret the facts.The Complainantsmay have lacked finesse, it is trueThew expectations with-regard to theacceptability of their proposals lna,^ haN e been somewhat naiveTheir reactionto the blunt rejection of the proposals, in the main, may have been somewhatcv Counsel for the Respondent attempted, in ci oss-examination, to show that the pro-posals of the employee group were designed to promote particular selfish interests, thatthey were based on imagined grievances, and that they represented an invasion of theprerogatives of managementThis point of view has not been pressed in the brief-andthe undersigned finds, in any event, that the wisdom or propriety of the demands thatwere made is immaterialc0The General Counsel contends that Conner's obvious resentment of the action takenby these employees, and his cavalier disposition of the proposals which they advancedindicate it design on the part of the Respondent to interfere with, restrain and coerceemployees in the exercise of rights guaranteed by the Act, and that the refusal of theComplainants Jo make any further deliveries, therefore, was the result of an unfair laborpractice on the part of the Respondent.The undersigned, upon the entire record, is notprepared to say that this was in fact the caseAlthough Superintendent Conner gaveno explicit descriptions of his intention at the time, it would appear that he did, infact, accept the invitation of the employees to negotiate, although it is clear that he didso without enthusiasm, that he did consider the proposals on their merit-from the Re-spondent's point of view as he understood it-and that he did make certain limited con-cessions, in the course of the general discussionUpon the entire record, therefore, theundersigned concludes and finds that the subsequent decision of the employees to "standpat" on the proposals and to press for the acceptance of the document as a whole, wasindicative of dissatisfaction with the negotiations-and that the decision to withholdtheir service was, in fact, an economic strikeThe question, however, is academicTheemployees were discharged on the day when they acted to implement their decision.Andeven it it be assumed that they continued to be strikers, it is clear that the strike, as such;was bioken on the afternoon of the (lay when it began, that the strikers made an uncondi-tional offer to return before the Respondent had made any arrangements to replace them,and that their offer was rejected, nevertheless.The law, in the premises, is well settledecononuc strikers who have not been replaced are entitled to reinstatement upon theirunconditioned offer to resume the employment which they have forsaken-in the absenceof special circumstances, which are not present here,flatter of Autopert Manufacturing,Company, 78N. L. R. B.461, and cases therein cited. 290-22DECISIONS OF NATIONAL LABOR RELATIONS BOARDextremeThe reaction, however, cannot be characterized as so unreasonable,under the circumstances, as to warrant stigmatization as misconduct.,Anticipation that Schoenfeld might be requested to deliver a load led theregular drivers, and Coen to seek him out and to present their version of thesituation.Their action in doing so cannot be described as misconduct. Thetestimony of Schoenfeld, and the others, indicates that he was given an oppor-tunity_ to inspect .the proposals which had been submitted to Conner and a narra-tive statement of the events which had led to their preparation, together with adescription of the way in which the proposals had been received by the super-intendent.Even if it be assumed that the regular drivers and Coen attemptedto induce him to refuse the assignment, although the record is silent on the point,there is no indication that the technique employed was other than temperate.There is not the slightest indication that any force or threat of force was usedto induce action by Schoenfeld.The conduct of the other Complainants, withrespect to him, cannot be described as coercive.Counsel for the Respondent attempted to describe the conduct of Tobin, Kirwin,and Coen, on Monday morning, as an attempt to "tie up" the plant. Upon theentire record the undersigned must reject this characterization as inaccurate.It is true that the Complainants were on strike at the time, in spite of theirdisclaimers in this connection at the gate, and their presence at the gate couldcertainly be construed as a picket line.The undersigned is satisfied, however,that they made no effort to persuade the other employees not to enter the plant.The impression, which several witnesses for the Respondent apparently gained,that the strikers intended to "close" the plant appears to be based on an infer-ence-since the effective interruption of deliveries would, of course, bring produc-tion to a standstill."The undersigned, in sum, is satisfied that Tobin, Kirwinand Coen confined themselves to a public announcement of their dispute with theRespondent and a declaration of their own intentions in connection with it.While the declaration that they were not on strike and that they did not intendto picket the premises seems naive, it is patent that their conduct on the occasionin question bore no resemblance to a "dangerous disturbance" of the typesuggested by the Respondent.Similar conclusions are appropriate with respect to the action of Tobin, Kirwin,and Coen in "flagging" a company truck on the highway.While the undersignedis satisfied that the truck was halted by its driver on the basis of a signal givenby the strikers, there is no suggestion whatsoever that its progress had beenimpeded by the action of these employees.Upon the entire record, then, theaction of its driver in bringing the truck to a halt must be regarded as voluntary.A preponderance of the evidence establishes, to the satisfaction of the under-signed, that the strikers took advantage of the occasion to suggest that thedriver, as a member of the Teamsters, ought not to assist in the delivery ofcompany products by truck 02 The action of Superintendent Conner, who tooku Conner, apparently, gained theimpressionthat the men intended to close the plantat the Sunday conference.Almon DeGraw, a witness for the Respondent stated, however,in direct and cross-examination, that he had only been told "that the trucks were notgoing to be allowed to leave the plant," and that this "seemed" to be the "principal"Idea of Tobin, the man who spoke to him. His testimony is confirmed by that of GilbertEdmunds and Arthur Brown, fellow production employees.Upon the entire record, theundersigned is satisfied that the Complainants did not make any threats to close theplant and that Conner's belief was based on an inference derived fromtheir express inten-tion to halt deliveries only.62Although the driver, JosephBeinick,testified that herelinquished the wheel in the-face of threatened force if he did not doso, his demeanor on the witness stand and the,general course of his testimony did not impress the undersigned as credible. PACIFIC POWDER COMPANYI^290-23the wheel, brought forth no objection, verbal or otherwise, on the-part of thestrikers.The incident, in its entirety, then, involves but a minor aspect of the-total effort by the strikers to restrict the delivery of company products.The incident at National, which has beeen described as a clear attempt toarrange a secondary boycott was merely that, and nothing more.At the timeof the events with which we are concerned, effective boycotts or attempts to causea boycott were not prescribed by Federal law; no authority has been cited tosupport the proposition that a mere attempt to arrange such a boycott, by thefair persuasion of the workers involved, was subject to proscription, in equityor at law, in any other jurisdiction.Although the amended Act,- in effect,defines the boycott, when effectuated by a labor organization or its agents-undercertain circumstances-as an unfair labor practice, there is considerable doubt,unresolved by any definitive pronouncement, as to whether a mere attempt toinduce or encourage other employees, by fair, persuasion, to refrain from handlingthe products of a struck concern, would constitute an unfair labor practiceproscribed by the statute as amended. It is by no means clear, therefore, thatthe actions of Zimmerman and Evans at National warrant characterization asmisconduct sufficient to warrant their discharge or the refusal to reinstate them.83A review of the events which followed the collapse of negotiations in connectionwith the proposals of the employee group reveals their participation in a con-sistent course of conduct calculated to implement the demands which had beenpresented to the Respondent.The proposals of the group involved a set ofmatters which could properly be the subject of collective bargaining. It cannotbe said, then, that the strike or the activities incidental thereto, which followedthe rejection of these proposals by the superintendent as detailed above, repre-sented a course of conduct which warrants characterization as illegal or opposedto public policy.The cases do establish that a line exists beyond which the employees may notgo with impunity, and under certain circumstances, therefore, misconduct onthe part of strikers might well provide a justification for the refusal of anemployer to reinstate them.The line, however, must be drawn "between caseswhere employees engaged in concerted activities exceed the bounds of lawfulconduct in 'a moment of animal exuberance' or in a manner not activated byimproper motives, and those flagrant cases in which misconduct is so violentor of such serious character as to render the employees unfit for further service." 3'Here, the conduct of which the Respondent seems to complain constitutedlegitimate concerted action, undertaken by these employees in support of theireffort to achieve a collective bargain and for other mutual aid or protection.If, in particular instances, this description cannot be considered entirely apt,then it must be admitted, nevertheless, that the conduct in question was notso extreme as to furnish a justification for the discharge of the Complainantsand the refusal to reinstate them-and the undersigned so finds.The Respondent argues also that it refused to reinstate the Complainants be-cause their conduct had aroused the hostility of the other employees, andbecause the existence of that hostility made it "dangerous" for the Respondent toretain them in its plant.The undersigned finds no merit in this contention.61The record contains no indication whatsoever that the action of these employees wasknown to Superintendent Conner at the time of his decision to discharge the Complainants,or at the time of his later refusal to reinstate them.44N. L. R. B. v. Illinois Tool Works,153 F 2d 811, 815 (C. A. 7) Cf.Matter of theBetteher Manufacturing Corporation, 76 N. LR. B 526. 290-24 DECISIONS OF NATIONALLABOR RELATIONS BOARDThere is no reliable evidence in the record upon which to base a conclusion thatthe presence of these employees would create a safety hazard.With respect to the existence of hostility among the employees and its possibledeleterious effect upon their relationship with the dischargees, it is sufficientto note that the hostility which did exist was the creation of the Respondent,in substantial part.It was the Respondent, by its superintendent, which calledthe meeting at noon at which the employees were advised of the events whichhad preceded and accompanied the strike. It was the Respondent, by its super-intendent, which emphasized the fact that the employee group had taken action-without discussion with any production employees and without considerationof their interests.It was the Respondent, by its superintendent, which advisedthe production employees of the "precipitous" action of the Complainants, andthe "peremptory" nature of their demands. By calling the meeting at noon,before the production employees had had any real opportunity to hear the view-point of the strikers, the superintendent made certain that his own views in thematter would be impressed on his audience with all the weight of authority, andmade certain also that the men would be unable to attend the meeting of thestrikers in the park thereafter. It is contended that the confusion which existedamong the employees and their obvious interest in an explanation of the eventswhich led to the strike made the action of Superintendent Conner both advisableand appropriate; it is significant, however, that the superintendent, althoughfully advised in the premises, took no action before his departure for Tenino,and that he advised Fred Reinke of his intention to call the meeting only after-his initial contact with the strikers on the highway.Upon the entire record,the undersigned does not believe that Conner called the meeting merely to clarifythe situation for the production employees.The Respondent also contends, however, that the action of its superintendentis privileged as an exercise of free speech.This position is undoubtedly welltaken.Constitutional questions aside, the remarks of Superintendent Connerwere clearly nothing more than "views, arguments, or opinions" which containedno threat of reprisal or force or promise of benefit' Any contention that hisremarks contained, in addition, a factual report which was calculated to generate,hostility, and that such factual reporting constituted a "verbal act" outside thepurview of protected "free speech" as defined in the amended Act, is clearlywithout justification in law ; the right to present views, arguments and opinionsclearly includes the right to ma.rshall and report the facts upon which the views,the arguments, or the opinions are based. It does not follow, liowever,-merelybecause the remarks of Superintendent Conner cannot be considered to consti-tute or be evidence of an unfair labor practice-that the Respondent is freeto rely upon the consequences of the remark as an element in its defense. Itis clear, and the undersigned finds, that Conner utilized the occasion on whichhe addressed the employees to arouse in them an attitude of hostility to thedischargees which was the counterpart of his own °8 In effect, by speech and ac-tion, Superintendent Conner generated the hostility upon which he later reliedas a justification for the refusal to reinstate the strikers.The Respondentcannot be permitted to cite a state of mind which it created and for which itis responsible, as the extrinsic excuse for subsequent action which falls within65The undersigned makes no finding, on the present record, that Conner threatened todischarge employees who attended the meeting in Miller Sylvania Park.66Arthur Brown, a witness for the Respondent, stated in'cross-examination . "Well, Mr.Conner, you can tell a lot by his face when he is talking, as to how he feels and what heismeaning.He doesn't have to say too much." PACIFIC POWDER COMPANY290-25the purview of the Act-and the undersigned, therefore, finds the defense thatthe refusal to reinstate the discharges was warranted by the hostility of theother employees, to be a defense without merit."Upon the entire record, the undersigned concludes and finds that the Respond-ent, on July 28, 1947, discharged the Complainants and refused to reinstatethem because of their concerted action in connection with their efforts to achievea collective bargain and their efforts to achieve other mutual aid or protection.Concurrently, and in the alternative, the undersigned concludes and finds thatthe Respondent, by its course of conduct, discriminated in regard to the hire andtenure of their employment to discourage membership in a labor organization.By the aforesaid course of conduct, and by its action in calling a meeting at atime which was calculated to deprive the employees of their chance to attenda meeting of the strikers on their own free time, the Respondent interfered with,restrained, and coerced its employees in the exercise of rights guaranteed bythe Act.2.The October dischargesa.The offerof reemploymentUpon charges duly filed, the conduct of the Respondent in July was investigated,shortly thereafter, by an agent of the General Counsel. It is significant, in theopinion of the undersigned, that the decision of the Respondent to reemploy theComplaintants was reached sometime after the investigator had expressed theopinion to an accredited representative of the Respondent that its conduct on theoccasion in question represented a violation of the Act. In spite of this, however,there is no indication in the record that the Respondent made any attempt todispose of the charges by the execution of a settlement agreement. Instead, itattempted to correct the error by unilateral action-and to this end dispatchedto the Complainants a notice couched in terms appropriate to such an agreement.The General Counsel contends that the offer of reemployment implicit in thenotice cannot %ie considered equivalent to a genuine offer of reinstatement.Although the matter is not entirely free from doubt, the undersigned finds meritin this contention 08Counsel for the Respondent argues that its action was takenin "good faith," with the thought that the men "would be back for good" asemployees ; it is argued that the Respondent would have taken no action if ithad not intended to offer them genuine reinstatement. Counsel concludes withthe observation that it would be "ridiculous" to assume that the Company decidedto reinstate these employees and that it then embarked, deliberately, upon acourse of action calculated to render such reinstatement nugatory.Whateverthe merits of this position may be, it is sufficient to note that the action whichthe Respondent cites was action recommended by its counsel and ordered by itsgeneral manager ; it was to be made effective, however, by the action of Super-intendent Conner, who was clearly given full responsibility in this connection 89The validity of the reinstatement, therefore, must be tested by the good faith ofthe superintendent, in giving effect to the instructions he received.Upon theentire record it cannot be said that the superintendent, gave the dischargedemployees effective reinstatement, in good faith, within the meaning of thestatute.B'Cf.MatterofWytheville KnattxngMills, 78N. L R B 640,and cases therein cited.w Matter of A. Sartorsus and Co.,Inc.,40 N L.R B. 107, enforced 140 F 2d 203(C. A. 2).69 The record indicates that Conner,when questioned about a union contracton the 30thof September,turned to General Manager Dena for advice,and was told,"That is yourbaby" by thelatter. 290-26 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon their arrival at the plant on the 30th of September, he received themcoldly, silently, and with obvious resentment.His comments with respect to theaction of the Respondent were "correct" and formal-yet, when questioned as tohis intentionsin regard to compliance with the regulations of the InterstateCommerce Commission, his reactionwas markedby anger.When pressed fora suggestion with respect to the doctor who would provide the physical exami-nation which the drivers were to be required to take, Conner refused to providethe information requested ; he deliberately left the men in doubt with respectto the willingness of the Respondent to bear the cost of theexamination.When Coen, upon the assumption that he was required to take the examination,undertook to leave with the others he was halted by a sarcastic query on thepart of Conner, and was subjected to the silent resentment of the latter forseveral minutes thereafter, before being ordered to leave and return with his tools.While the dismissal of the drivers for the day, upon their return to the plant,might be justified on the basis of the difficulties incidental to a rearrangementof production and delivery schedules, no such justification exists with respectto the dismissal of Coen.7° The Respondent has adduced no evidence toestablish that work was not available for a mechanic-such evidence as it didadduce would support an opposed conclusion.In the meantime, on the previous day, after posting a notice of the reinstate-ment offers in the lunchroom, Conner had convened a meeting of the productionemployees to explain the notice.The Respondent contends that the meetingwas called to bring about "future harmony" among the employees. There isno doubt that the notice posted by the Respondent had caused considerablecomment and that the resentment of the production employees with respect tothe drivers and the mechanics, dormant throughout the latter part of thesummer,had been revived.The undersigned has found that the Respondent by its super-intendent, was responsible for the development of this resentment in the originalinstance.Under thecircumstances,reinstatement of the discharged employeeswithout prejudice would have required the Respondent to do everything in itspower to dissipate the effects of its earlier conduct.The Respondent, in effect,admits responsibility in this regard by the argument that it did its best to"modify" and "improve" the attitude of the other employees with respect to theindividuals who were to be reinstated.Upon the entire record, however, theundersignedis not satisfied that the Respondent fulfilled its obligation under thecircumstances.7'It is true that Superintendent Conner reaffirmed the intentionof the Respondent to reinstate the Complainants without prejudice, but it is alsotrue that he said he had been "instructed" to do so.He did not retract any partof his earlierremarks.When the production employees indicated, by theirresponse to his remarks, that they continued to resent the earlier action of the41The contention of the Respondent that Coen did not return with his tools is bottomedentirely upon the testimony of Conner that he did not "see" him.In final cross-exam-ination, however,he conceded the "belief"that he had seen the mechanic back in thelunchroom at noon.Watson admitted,in direct examination,that Coenhad been presentwhen the drivesreturnedUpon the entire record,the undersigned credits Coen in thisconnection;his testimony that he had to use the car of another employee to get his toolsis undenied-and.it is logical to infer that he would return to'the plant to make the caravailable to its owner.zsThe testimony of Arthur Brown, a witness for the Respondent,reads, in part, asfollows-in this connection :I said,"Maybe there is no prejudice on the management's part, but I don'tthink the laborers are going to like it."He said, "Well,there is no prejudice on the.part of the management."I said, "You can't control the laborers."And he said,"That's right." PACIFIC POWDER COMPANY'290-27Complainants,and that they feared the action of the Respondent would resultin a revival of "unionism"at the plant,Conner didnothing to"modify" or"improve" their attitude in this respect.Although fully apprized of the factthat the production employees contemplated concerted action to meet the threatof "unionism"from the outside,Conner did not inform the employees that hewould disapprove of concerted activity with such an object in mind-and in fact,when asked by a leadman if he would acquiesce in "plant rule"Conner's acqui-escence was given with knowledge,on the basis of the antecedent discussion,that a principal purpose of the organization contemplated'by the men would be toforestall the advent of outside unionism on craft or industrial lines.72The incident in its context,then, reveals the readiness of Superintendent Con-ner to acquiesce in the continued expression of resentment toward the driversand'the mechanics,on the part of the production employees.To the extent thathis attitude in this connection represented a failure on the part of the Respondentto restore the conditions of employment which existed at the plant before thedischarged employees undertook their,concerted action, it was a failure by theRespondent to give effect to the promise that these employees would be reinstatedwithout prejudice .71Although the organization which the production employees formed never be-came active,the attitude which had led to its formation was made manifest tothe returned employees upon their arrival at work on the day which followedtheir reemployment.Conner refused to greet them when they reported for work.Upon their arrival at the lunchroom several employees left the room,after onehad made a remark which indicated clearly his displeasure at the presence of theComplainants.Collins, who had been assigned to the maintenance shop shortlyafter he had reportedfor work, was left in "Coventry"throughout the period hespent there.The drivers,after their arrival at the lunchroom,were left to theirown devices for 2 to 4 hours,despite the fact that other drivers,newly employed,were taken out and assigned to work around the plant of the type which theregular drivers had previously done while awaiting assignments. 'Upon theentire record it would appear,and the undersigned finds, that the Respondentin the person of its superintendent,subjected the reinstated employees to har-assment and studied discrimination-and that,itpermitted its production em-ployees to manifest resentment with respect to their return-in a manner calcu-lated to demonstrate,beyond any shadow of doubt, that their presence was notdesired.b.The termination of the mechanic and the relief driversCoen, as already noted, returned to work on the morning of Thursday, afterhis recovery from an injury sustained on Tuesday afternoon in connection with72The undersigned, however, makes no finding that Conner suggested the formation ofany employee organization, or that he was directly responsible for the suggestion finallymade.i3Cf.Matter of Wytheville Knitting Mills, Inc, 78 N.L. R. B 640 in which the Boardstated :Moreover,we are convinced that an operative factor in the refusal to reinstatethese two active union adherents was the Respondent's anti-union biasThis is shownby its failure to take any affirmative action to dissipate the hostility of the objectingemployees,and by its conduct toward the Union in violation of the Act Indeed, byits action,the Respondent was, in effect,collaborating with the anti-union faction ineffecting punishment for pro-union concerted activity...To permit the Respondentto accomplish this result by indirection,through the medium of the anti-union faction,would be to sanction a readily contrived device for evasion of the Act. 290-28 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonal business.Although he had made every effort, during his absence, tokeep the Respondent advised of his situation, Watson, the truck dispatcher, hadaccepted the information in bad grace-and, in fact, had gone so far on oneoccasion as to tell the mechanic that he ought to submit a written resignation ifhe did not intend to return, in spite of the fact that Coen had made no mentionof an intent to resign.When the latter did report to Watson, finally, on themorning of Thursday, he was told in categorical terms, that he would have, tokeep his clothing and tools in a cabinet under company lock and key, that hewould not be permitted to attach his own lock to the cabinet in conformity withthe practice which had prevailed before his discharge, and that he would haveto work in the open air, as before, under weather conditions considerably moreadverse?`He had received no keys to the boiler room or to the plant gate-afurther departure from previous practice. In the light of the' harassment towhich the Complainants had been subjected on Tuesday, Coen was persuaded,and reasonably so, that the superintendent, a responsible official of the Respond-ent, who was in d position to determine the conditions under which they wouldwork, did not desire his reinstatement.R6As to Coen then, the employment offeredby the Respondent cannot be said to constitute a reinstatement, under the circum-stances.It amounted, in substance, to a continuation of the discrimination whichhad marked his termination in July, calculated to reaffirm the opposition of thesuperintendent to the concerted action which had led to the termination in ques-tion.As such, it was ineffective to toll the obligation of the Respondent underthe statute.In the alternative, it amounted to a constructive and discriminatorydischarge.."Schoenfeld, who had also reported on Thursday, was berated severely bySuperintendent Conner as the result of his absence on the previous clay.Al-though the record indicates that Schoenfeld was accused of malingering byConner, on the occasion of his absence, independent and probative evidence insupport of the accusation was not offered in the instant case ; and Schoenfeld'saffirmation, as a witness, that his illness was real stands without effective con-tradiction in the record.The undersigned infers, and finds, that Schoenfeld'sclaim of illness was founded in fact, and that the choler of Superintendent Con-ner was nothing more than a further manifestation of the resentment with whichhe had received the Complainants after giving them a notice of reinstatement44The record indicates that the truck mechanic had been permitted to keep histools inthe boiler room, and that the trucks had been repaired in the open ; it will be rememberedthat the proposals of the employee group in July had included a proposal with respect tothe erection of an enclosed repair shop.46Conner testified, and the record shows, that a replacement for Coen had been hiredshortly after his discharge in July.Although the replacement,Sneed,and Conner-whotestified for the Respondent-stated that the former had been laid off on the 30th ofSeptember to make room for Coen, and that the replacement had been rehired only afterCoen left, Conner's testimony is vitiated by an earlier admission that he had not let thereplacement go until October or November. If the superintendent's statement to thateffect is accepted as true, it would certainly support theinferencethat he didnot expectCoen to remain-and the undersigned so finds.The Respondent apparently contends that Coen returned on the 30th of September withan intention not to accept reemployment. Sneed, the replacement mechanic, testified to ahearsay admission by Coen, on the afternoon of October 1st, that he "didn't care" aboutthe job, and that he merely wished to show Superintendent Conner that he could comeback to work.Coen's version of the conversation is sharply in conflict with that ofSneed; the testimony of the latter is contradictory in several respects; upon the entirerecord andobservation of the witnesses,the undersignedcredits Coen76 Cf.MatterofHarveyChalmers and Sons, Inc.,75 N. L. R. B.434.Matter of A.Sartorzus and Co. Inc,40 N L.R. B. 107, enforced140 F. 2d 203 (C. A. 2). PACIFIC POWDER COMPANY290-29under orders.Although it is true that Conner did order Schoenfeld back towork, the manner in -which he did so warrants the conclusion that the har-assment of Schoenfeld,which had begun on the 30th of September,could beexpected to continue.Upon the entire record, then,the undersigned concludesthat Schoenfeld,also, was being subjected to treatment which vitiated the termsof the reinstatement offer-to a degree which warranted his resignation.77Collins, who had worked for a day and a half in the face of obvious disapprovalon, the part of his-fellow employees,confronted Superintendent Conner with a de-mand for genuine reinstatement"without prejudice"at noon on Thursday. Uponthe entire record, however, the undersigned is satisfied that his demands on thatoccasionwere more than demands for a privilege previously enjoyed. Therecord indicates that Collins had been an employee of the Respondent for 3 weeksprior to his termination in July.For the major portion of that period he workedin the maintenance shop at the plant, at the regular starting rate.One weekbefore his discharge,it is true,he did receive a raise-but it was a raise to theregular rate in the shop and did not equate his pay with that of the regulardrivers.He did a substantial amount of driving in the week which precededhis initial discharge,after getting the raise,but there is no indication that thischange in his employment amounted, actually,to a reassignment or promotion.78Presumably,he received the regular mileage rate, in effect at the time, whileemployed as a driver.Nevertheless,itwould appear,as noted, that his compen-sation for work around the plant was at the rate received by other productionand maintenance employees and that lie did not receive the rate received by theregular drivers for such activity.The undersigned is satisfied,therefore, thatCollins' service in the week before his discharge was that of a relief or "emer-gency" driver only, and that he had not been transferred or promoted to thestatus of a regular driver at the time.When Collins confronted Conner, however,after a day and a half on his new assignment,he did more than request of thelatter some tangible indication of his status as a relief driver.Collins admitted,and the undersigned finds, that he asked the superintendent,in effect, to confirmhis status as a regular driver.This the latter refused to do.Upon this stateof the record then, the undersigned concludes and finds that Collins, althoughsubjected to harassment and discriminatory treatment,did not resign becauseof the superintendent's conduct and that of the other employees in this connection.In effect, he resigned because the superintendent refused to give him a definitiveassignment as a regular driver.His grievance,then, involved a refusal on thepart of the Respondent to concur in his request for an extension of privileges hehad previously enjoyed.Under the circumstances,itcannot be said that hisseparation,on the 2nd of October,was the result of continued discrimination bythe Respondent,and the undersigned will make no finding to that effect.c.The termination of the regular driversThe situation of the regular drivers after their return was not substantiallydifferent from that of the other Complainants.As previously noted, they wereforced to wait in the lunchroom on the day they reported to work for 2 to 4 hours,"Counsel for the Respondent argues, in passing,that Schoenfeld was a supervisor, andthat he is not entitled to the protectionof the ActThe undersigned finds no merit in thiscontention.If accepted as true it would justify the further conclusion that Milton Phillipswas a supervisorand that theCompany is responsible tor his sponsorship of the plantcommittee in October.The undersigned does not believe that any such -contention wouldbe seriously urged by counsel.79 Conner described his work as a driver as limited to emergencies;the record containsno evidence to warrant a contrary inference. 290-30DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring which period the other drivers,who had been employed after their dis-charge, were given work around the plant,while they-the regular drivers-received no comparable assignment."None of the newly hired drivers was dis-charged;BO, instead,the regular drivers were ordered to double up,without ap-parent need.Upon receiving their assignments,the regular drivers were in-formed that they would receive no keys to the plant gate-a departure fromprevious practice-and that they would have to be admitted by a watchman ifthey happened to return after regular working hours. In addition they wereadvised that they would be required to submit their driver's log, the papersconnected with the delivery,their credit cards and their expense money to thewatchmen-a further departure from previous practice 81The Superintendent'sentire course of conduct,in fact, reveals a clear disposition on his part to dealwith the regular drivers at.arm's length, and, to harass them by the denial ofprivileges incidental to their previous employment-in the obvious expectationthat a continuation of such conduct would impel them to resign.Kirwin and Evans, as previously noted, completed their assignment on the 1stof October late in the evening and were admitted to the plant by the watchman.Although Kirwin, who had been responsible for the expense money, submittedall the documents in his possession to the watchman,he refused to return themoney without a receipt.On the following day when Kirwin and Evans reportedforwork they were berated by Superintendent Conner for the insistence ofKirwin upon this requirement-which the undersigned finds to have been reason-able.In addition,Conner censured Kirwin for an alleged error in his driver'slog and refused to approve it until a correction was made.Although an inspec-tion of the log reveals that it does contain a technical error, the undersignedconcludes-upon the entire record-that the error did not involve a substantialinisrepresentation.82Conner himself admitted,at the hearing,that it wouldhave made no difference in Kirwin's compensation.Upon the entire record, the undersigned concludes and finds that the superin-tendent's treatment of the drivers reveals a fixed intention to humiliate themand to stand upon ceremony in every aspect of his relationship with them,to carpat any minor transgression by them of overly strict instructions,and to subjectthem, in fine,to inconvenience and harassment in the course of their employment.This course of conduct,in its total impact upon the drivers,represented a sub-stantial change in the terms and conditions of their employment;it can only be,characterized as studied discrimination,calculated to reaffirm the resentment.of the superintendent in regard to the concerted action of these employees, to.discourage their membership in a labor organization,and to interfere with,"Although the matter is not free from doubt,the testimony of Kirwin, Coen and Super-intendent Conner would indicate that the drivers received no pay for their "waiting" time85 Since the record establishes that F C. Brown and Larry Owens had been hired tooperate Truck No. 10, a new and larger vehicle with operational problems which dif-ferentiated it from the rest of the fleet,the undersigned does not consider their retentionas evidence of the superintendent's intent to discriminate against the regular driverswho had been reemployed.81Conner designated a new watchman to enforce the rule on the very day of its promulga-tion,the watchman replaced Royce Coen's brother,and he was told upon receipt of theassignment that it would be for a"short time" only82The undersigned takes judicial notice, in this connection,that an amendment to theregulations of the Interstate Commerce Commission,which antedated the situation in-volved in the instant case, provides for a revision of the drivers'log form,and that theentry of which the superintendent complained would not have been an error if made ona driver's log of the type required by the Commission(Amendment to Motor CarrierSafety Regs,5-6-47). PACIFIC POWDER' COMPANY290-31restrain and coerce them in their continued activity on behalf of such a group."In the light of the record,'however, the undersigned is not entirely satisfiedthat the discrimination practiced by the superintendent with respect to thedrivers was the proximate cause of their separation.Although the action ofeach has been characterized as a resignation,the undersigned believes and finds,that they were in fact discharged.89The only question,therefore,is the questionwhether or not they were terminated for cause.And to that question,then, theundersigned now turns.The General Counsel lirgues that the drivers refused to make their scheduledtrips, on the 3rd of October and thereafter,because they took the position thatthe initial assignments they.had received revealed the delivery equipment to bedefective and dangerous still-and that the superintendent,upon being advisedof their contentions,sent them home and refused to give them assignments there-after.This interpretation of the record,in the opinion of the undersigned,repre-sents a correct analysis of the facts.If the position of the drivers,then, is shownto be founded in reason,itwould follow that the action of Superintendent Connercould only be characterized as a discharge without cause-and the inference wouldbe justified that his action had been taken to implement the discriminatory courseof conduct already noted.And if the record fails to support the position of thedrivers with respect to the condition of the equipment,itwould follow that theirrefusal to make the deliveries was not well founded and that Conner was notunjustified in his insistence upon their performance of the duties to which theyhad been assigned.The issues in this connection were litigated at length, with respect to the condi-tion of the equipment in July and October.Witnesses for the General Counseltestified,at length,that certain trucks which they were required to use andservice, were in such a bad state of repair on both occasions as to constitute ahazard to the life and limb of the drivers and to other persons on the highway.Witnesses for the Respondent testified,albeit in general terms, that the sameequipment, in their custody, did not reveal the defects cited and that the trucks,in fact, had passed a State inspection.The Respondent introduced an abstract of its truck maintenance account forthe 9 months' period which preceded the final terminationof the drivers. Itreveals that all of the trucks in use, with the single exception of the 1937 Ford,were subjected to frequent inspection and repair throughout the period in question,at a single repair shop in Olympia,that miscellaneous parts were purchased inquantity throughout the period for use by the company's own mechanics, andthat various trucks in the company fleet had been serviced and supplied withparts upon occasion,by a number of other repair shops and dealers as well.This abstract has not been impeached by the General Counsel. It is true thatthe total amount it shows as expended for maintenance and repair might beconsidered sufficient to support an' inference that the trucks in question werecontinuously in disrepair.Certainly the admission that two of the trucks weresold shortly after the turn of the year would indicate that the company regardedtheir continued use as uneconomic.Upon the entire record, however, the under-signed is unable to find that they were in sucli a state of disrepair at any giventime as to constitute a hazard to life and limb-or that'they failed to meet the'' SeeMatter of St Joseph Lead Company,et al.,65 N. L R.B. 439."Although it appears that the drivers were not paid for their services until the nextregular pay day, an action consistent with the theory that the men resigned,the under-signed does not consider this unilateral action by the Respondent determinative of theissues in regard to their termination, in the face of other evidence which warrants acontrary inference. 290-32DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDstandards of the Interstate Commerce Commission.The undersigned does notintend to imply that the trucks were in good repair.However, it has not beenestablished by a clear preponderance of the evidence that the trucks were in suchstate of disrepair as to warrant the action of the drivers in refusing to makedeliverieswith them in October-and the undersigned so finds.It is immaterial, therefore, whether the drivers took the position, as theycontend, that they. would refuse to drive until the equipment was placed in shapeto pass an Interstate Commerce Commission inspection, or whether they tookthe position, as the Respondent contends, that they would refuse to operate theequipment until it had actually been inspected and passed by a representativeof the Commission. In either event, the undersigned is unable to find, on thepresent record, that the refusal was warranted by the condition of the equip-ment-and the action of the superintendent, therefore, in dismissing the menwith the comment that there was "nothing" that he could do, and that they"might as well" go home, cannot be characterized as unreasonable or dis-criminatory.The conduct of the respective parties in the period which followed the dis-missal of the drivers can only be characterized as an impasse on this issue.Theinquiry of the drivers, on each occasion in,the days which followed, as to whetherthe trucks were "in shape" to go out was, in effect, a reiteration of the con-tention that the equipment was defective and that the responsibility for actionlay with the Respondent.And the rejoinder of the truck dispatcher, whateverits significance or content, can only be considered as a reiteration of the con-tention that the position of the drivers was not well founded and that theywould have to accept employment on the equipment in its current state of repair,or not at all.These exchanges do not impair the essential conclusion reached.Upon the entire record, then, the undersigned is constrained to find that it hasnot been established that the separation of the drivers in October involveddiscrimination in regard to the tenure of their employment to discourage mem-bership in a labor organization, or that it involved interference, restraint orcoercion in connection with their exercise of the rights guaranteed by the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead, and in this instance haveled, to labor disputes which burden and obstruct commerce and the free flowof commerce.V.THE REMEDYSince it has been found that the Respondent did engage and has continuedto engage in certain unfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative action designed .to effectuatethe policies of the Act.It has been found that the Respondent discharged four of its regular drivers,two relief drivers, and its truck mechanic on July 28, 1947, and that it refusedto reinstate them thereafter, because they had joined and assisted a labororganization and because they had engaged in concerted activity for the purposesof collective bargaining and other mutual aid or protection.The Respondentmade an offer of reinstatement to the discharged employees on September 27,1947, which they returned to accept on the 30th of September-and the Respond- PACIFIC POWDER `COMPANY290-33eat, by the'actions of its superintendent and other employees subjected them todiscriminatory treatment and demonstrations of resentment which amountedto a substantial change in their conditions of employment, sufficient to warrantthe conclusion by Royce W. Coen and Harry Schoenfeld that the offer of rein-statement had not been made in good faith and- to warrant their refusal toretain the employment under the circumstances. In order to effectuate thepolicies of the Act, therefore, it will be recommended that the Respondent offerCoen and Schoenfeld immediate and full reinstatement to their former or sub-stantially equivalent employment 85 without prejudice to their seniority or otherrights and privileges, and make whole each of them for any loss of pay theymay have suffered by reason of the discrimination practiced against them, bythe payment to each of them a sum of money equal to the amount which eachof them normally would have earned in wages from the date of the initial dis-crimination practiced against them to the date of the reinstatement offer recom-mended herein, less the net earnings 88 of each of them during such period.With respect to William A. Collins, Thomas D. Evans, Lee Kirwin, Edward W.Tobin, and Harold L Zimmerman, it has been found, however, that the discrimina-tory treatment accorded them by the Respondent was not the proximate cause oftheir ultimate termination-Collins having left of his own accord for reasons notdirectly related to the discrimination, and the drivers having been dismissed incircumstances which cannot be characterized as discriminatory.Upon this stateof the record, it would not effectuate the policies of the Act to order the reinstate-ment of the e mndiv,duals to their former or substantially equivalent employment.It will be recommended, however, that the Respondent make whole each of themfor any loss of pay they may have suffered by reason of the discrimination previ-ously practiced against them by the payment to each of them a sum of moneyequal to the amount which each of them normally would have earned as wagesfrom the date of the discrimination practiced against them in the original instanceto the date of their employment by the Respondent, less the net earnings of eachof them during such period.The conduct of the Respondent, as exemplified in the actions of its superin-tendent, revealed a basic intent, for which it must be held responsible, to interferewith, restrain and coerce employees in their exercise of the rights guaranteedby the Act. The discharge of the Complainants in July, and the later refusal toreinstate them, coupled with the use of a strategem to prevent the production andmaintenance employees from meeting with the Complainants on free time, whenconsidered in conjunction with the course of conduct on the part of Conner whichfollowed the reemployment of the dischargees, can only be characterized as evi-dence of a basic antipathy to the objectives of the Act.Although the superintend-ent involved in that course of conduct is no longer connected with the Respondent,it is reasonable to infer, and the undersigned finds, that the unlawful conductfor which he was responsible and the underlying attitude of opposition to thepolicy of the statute which it reveals are sufficient to indicate to employees thepossibility that the Respondent might engage in other violations of the statute inthe futureThe preventive purposes of the Act may be frustrated unless theRespondent takes such action as may be required to dissipate the threat. Inorder to effectuate the objectives of the Act, therefore, and to reassure theemployees with respect to the prevent policy of the Respondent, it will be recom-85 SeeMatter of The ChaseNational Bank of the City of New York,San Juan, PuertoRicoBranch,65 N L R B 827.86 SeeMatterof Crossett Lumber Co.,8 N.L. R.B. 440 ;Matterof Republic Steel Corp.v.B , 311 U. S 7. 290-34DECISIONS OF NATIONAL LABORRELATIONS BOARDmended that the Respondent declare its intention to cease and desist from'interference with, restraint, or coercion of employees, in any manner, with respectto their exercise of the rights guaranteed by the'Act.CONCLUSIONS OF LAW1.The group of employees which undertook to negotiate with a representativeof the Respondent in regard to the wages, hours, and working conditions of truckdrivers and the truck mechanic in the employ of the Respondent, and the Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, affiliated with the American Federation of Labor, which these employeeslated designated as their bargaining representative, are labor organizationswithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of RoyceW. Coen, Harry Schoenfeld, William F. Collins, Thomas D. Evans, Leo Kirwin,Edward W. Tobin, and Harold L. Zimmerman on July 28, 1947, thereby discouraaing their participation in concerted activity by a labor organization and furtherdiscouraging membership in the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen, and Helpers of America, affiliated with the AmericanFederation of Labor, the Respondent did engage and has continued to engage inunfair labor practices within the meaning of Section 8 (3) of the Act, and Section8 (a) (3) of the amended Act.3.By discriminating in regard to the terms and conditions of employment ofRoyce W. Coen, Harry Schoenfeld, William F. Collins, Thomas D. Evans, LeoKirwin, Edward W. Tobin, and Harold L. Zimmerman on and after September30, 1947, and by discriminating in regard to the hire and tenure of employmentof Royce W. Coen and Harry Schoenfeld on and after October 2, 1947, therebydiscouraging their participation in concerted activity by a labor organizationand further discouraging membership in the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, affiliated with theAmerican Federation of Labor, the Respondent did engage and has continued toengage in unfair labor practices within the meaning of Section 8 (a) (3) of theamended Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent did engage andhas continued to engage in unfair labor practices within the meaning of Section 8(1) of the Act and Section 8 (a) (1) of the amended Act.5.The unfair labor practices found are unfair labor practices affecting com-merce within the meaniiig'of Section 2 (6) and (7) of the Act.6.The Respondent did 'not engage in unfair labor practices within the mean-ing of Section 8 (a) (3) of the amended Act, in connection with the separationofWilliam F. Collins, Thomas D. Evans, Leo Kirwin, Edward W. Tobin, andHarold L. Zimmerman from its employ, on or after October 2, 1947, or in con-nection with its refusal to reinstate these individuals after that date._RECOMMENDATIONSUpon the foregoing findings of fact and conclusions of law, the undersignedrecommends that the Respondent, Pacific Powder Company, Tenino, Washington,its officers, agents, successors, and assigns should :1.Cease and desist from :(a)Discouraging membership in any labor organization of,its employees bydiscriminatorily discharging or refusing to reinstate any employees, or by PACIFIC POWDER COMPANY290-35discriminating in any other manner in regard to the hire or tenure of theiremployment or any term or condition of their employment ;(b) Interfering with, restraining, or coercing its employees, in any othermanner, in the exercise of their right to self organization, to form labor organiza-tions, to join or assist a group of their fellow employees or the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,affiliated with the American Federation of Labor, or any other labor organization,to bargain collectively through representatives of their own free choice, and toengage in concerted activity for the purposes of collective bargaining and othermutual aid or protection, as guaranteed in the Act.2.Take the following affirmative action which the undersigned finds will,effectuate the policies of the Act :(a)Offer Royce W. Coen and Harry Schoenfeld immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges previously enjoyed, and makethem whole for any loss of pay they may have suffered as a result of the dis-crimination practiced against them, by the payment of each of them of a sumof money equal to the amount which they normally would have received aswages from the date of the initial discrimination practiced against them to thedate of the reinstatement offer herein recommended, less the net earnings of eachof them during the period in question ;(b)Make whole William F. Collins, Thomas D. Evans, Leo Kirwin, EdwardW. Tobin, and Harold L. Zimmerman for any loss of pay they may have sufferedas a result of the discrimination practiced against them, by the payment to eachof them of a sum of money equal to the amount which they normally wouldhave received as wages from the date of the initial discrimination practicedagainst them to the date of their reemployment by the respondent, less the netearnings of each of them during the period in question ;(c)Post at its plant near Tenino, Washington, copies of the notice attachedto this report.Copies of the notice, to be furnished by the Regional Directorof the Nineteenth Region, as the agent of the Board, should be posted by theRespondent immediately upon their,receipt, after being duly signed by a repre-sentative of the Respondent, and should be maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps should be takenby the Respondent to insure that said notices are not altered, defaced, or coveredby any other material.It is further recommended that the complaint'be dismissed insofar as it allegesthe discriminatory discharge of William F. Collins, Thomas D Evans, LeaKirwin, Edward W. Tobin, and Harold L. Zimmerman on or after October 2,1947, by the Respondent.All parties are hereby advised that upon the filing of this Intermediate Reportand Recommended Order and the service of copies upon the parties-as providedin Section 203.45 of the Rules' and Regulations of the National Labor RelationsBoard, Series 5, effective August 22, 1947-the Board will enter an order trans-ferring-the case to itself, and will serve a copy of the order upon each of theparties, setting forth the date of the transfer.If,within twenty (20) days after the date of service ' of this IntermediateReport and Recommended Order, the Respondent satisfies the Regional Director,as the agent of the Board, that it has complied or will'comply, with the foregoingrecommendations it is recommended that 'the National 'Labor Relations' Boardissue an order, or take other appropriate action, to close the case on compliance.853396-50-vol 84-22 290-36DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnless the Respondent satisfies the Regional Director, within twenty (20) daysafter the date of service of this Intermediate Report and Recommended Order'that it has complied, or will comply with the foregoing recommendations, it isrecommended that the National Labor Relations Board issue an order requiringthe Respondent to take such action.All parties are advised; however, that any party may, within twenty (20) daysafter the date of service of the order transferring the case to the Board, filewith the Board, Rochambeau Building, Washington 25, D C.-pursuant to Section203.46 of the Rules and Regulations-an original and six copies of a statement inwriting setting forth such exceptions to the Intermediate Report and Recom-mended Order or to any other part of the record or proceeding (including rulingsupon all motions or objections) as he relies upon, together with the original andsix copies of a brief in support of the exceptions.Matters not included in theStatement of Exceptions may not thereafter be urged before the Board, or inany further proceeding under the Act.Any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Reportand Recommended Order. Immediately upon the filing of such a Statement ofExceptions and supporting brief, or the filing of a brief in support of the Inter-mediate Report and Recommended Order the party filing the same shall servea copy of it upon each of the other parties.Proof of service on the other partiesshall be promptly made as required by Section 203.85 with respect to all papersfiled with the Board.Should any party desire permission to argue orally before the Board. arequest for such permission must be made in writing to the Board withinten (10) days after the date of service of the order transferring the case to theBoard.The parties are further advised that, in the event no Statement of Exceptionsis filed as provided by the Rules and Regulations, and in the absence of com-pliance, all objections and exceptions to this Intermediate Report and Recom-mended Order shall be deemed to be waived for all purposes-as provided inSection 203.48 of the Rules and Regulations-and the findings, conclusions andrecommendations contained in it shall be adopted by the Board and become itsfindings, conclusions and order.Dated August 9, 1948.APPENDIX INOTICE To ALL EMPLOYEESMAURICE M. MILLER.Trial Examiner.Pursuant to the recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employees in any man-ner in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist a group of their fellow employees or the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers ofAmerica, affiliated with the American Federation of Labor, or any otherlabor organization, to bargain collectively through representatives of theirown free choice, and to engage in concerted activity for the purposes ofcollective bargaining and other mutual aid or protection. PACIFIC POWDER COMPANY290-37WE wli offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed and makethem whole for any loss of pay suffered as a result of the discriminationpracticed against them.-Royce CoenHarry Schoenfeld-WE WILL MAKE whole the employees named below for any loss of paysuffered as a result of the discrimination practiced against them.Thomas D. EvansEdward W. TobinHarold L. ZimmermanWilliam F. CollinsLeo KirwinAll our employees are free to become or remain members of any labor or-ganization.We will not discriminate in regard to hire and tenure of employmentor any term or condition of employment against any employee because of mem-bership in or activity on behalf of any labor organization, or because he hasengaged in concerted activity for the purposes of collective bargaining and othermutual aid or protection.PACIFIC POWDER COMPANY,Employer.Dated--------------------By --------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days after its date, and mustnot be altered, defaced or covered by any other material.APPENDIX IIPACIFIC POWDER Co.,Greetings:We, the undersigned have agreed to the conditions attached hereto ;We further agree.that.said conditions must, be accepted for negotiations onJuly 27-,at \,2,: ,00 p.m`., *and: that said ; conditions must be under considerationbefore further'dblivery:-------------------- (Signed)Seniority shall be respected at all times.Need for new drivers must be sub-mitted for approval by the shop steward before driving, for any reason whatever.In event of conditions necessary to curtail operations the company agrees toallow shop steward alternate driving equally among the four drivers of seniority.In the event the employer feels the services of an employee are no longerneeded or are not satisfactory, said employer must submit to a committee forstudy, a written notice of expulsion of said employee before affecting same.WORKING CONDITIONSThat all trucks shall be turned in at the shop on completion of each and everytrip for service and repairs and will be returned by shop foreman when he sees fit.All trucks, must carry all safety features as required by law before returningto service. 290=38 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees [sic] shall furnish a building suitable for service of at least two,trucks at any one time. Said building shall be equipped with lights, heat and air.Said building to be completed within sixty days, to-wit Sept. 26,1947.Shop shall be manned by at least one mechanic and helper 8 hours per dayand 5 days per week.Mechanic shall be paid at rate of $1.50 per hour first 40 hours and time and ahalf thereafter.Helper to be paid $1.20 per hour first 40 hours and one and one-half timethereafter.DRIVING CONDITIONSEach driver shall have issued to him when leaving the plant his delivery ticket,a form carrying the estimated mileage, estimated hours figured at rate of 30miles per hour.Driver shall be furnished funds for expenses before driving, said funds to bebased at $1.00 per meal and $300 for lodging.No driver shall exceed hours and mileage as set forth by Interstate CommerceCommission.No driver shall be required to stand by at home or at the plant except he bepaid at the base pay of $1.00 per hour.All hours worked at other than driving shall be paid at rate of $150 per hourfor the first 40 hours, and one and a half time thereafter.All driving hours shall be paid $1.20 first 8 hours and time and a half there-after.'APPENDIX IIIAgreementTHIS AGREEMENT, made and entered into by and between Local #378 TEAMSTERS& CHAUFFEURS UNION of Olympia, Washington, and the Pacific Powder Companyof Tenino, Washington.1.When available, only members of this Union shall be employed. Non-members may be employed for a period of not more than thirty (30) days,provided they receive a clearance from the Union office before reporting for work,and must become members of the Union at the balance of the thirty (30) dayperiod.2.The Employer and the Union agrees that, merit and ability being equal,length of service shall govern in lay-offs and rehiring.The Employer shall bethe sole judge of the competency of his employees.All members of the Unionwho have been laid off due to slackness of work will be given priority in employ-ment in accordance with length of service.3.No workman shall be discharged or discriminated against for upholdingUnion principles, and any man who works under the instructions of the Union,or who serves on a committee shall not lose his position or be discriminatedagainst for this reason.4.No employee shall be permanently discharged without the employer firstnotifying the Union for a hearing, but no hearing shall be held in case ofdrunkenness, dishonesty or refusing to perform the regular duties5.Eight (8) hours shall constitute a day's work.Forty (40) hours shall con-stitute a'week's work to be worked in 'five (5) consecutive clays.All time workedin excess of eight (8) hours' in any one day or forty (40) hours in any one weekshall be paid for at the rate of time and one-half. -PACIFIC-POWDER COMPANY290-39-The Union agrees to extend the straight time rate for a period of two (2) dayswhere a driver is on an out-of-town trip, it being understood that these driversshall be allowed compensating days off before returning to work at the straighttime rate.6 It is understood and agreed that I. C. C. regulations shall prevail.7.Any steady workman working one-half day or less shall receive one-halfday's pay ; over one-half day, but less than a full day he shall receive a full day'spay ; provided that the foregoing shall not apply to time paid at the rate of timeand one-half or double time.8.No workman shall suffer any reduction in wages or working conditionsthrough the operation of this agreement.9.It is agreed that a Shop Steward will be appointed by the Union, who shall-work under the supervision of the Union, and shall generally be charged withthe duty of having working conditions observed by the employer as well as themembers of the Union10.On trips out of town the workman shall pay for the first meal and the,employer shall pay for subsequent meals at the rate of one dollar ($1.00) a mealand for hotel rooms at three dollars ($3.00) a night.The employer agreed toreimburse an employee for his expenses immediately upon return from a trip.11.The following days shall be considered holidays, and any work requiredshall be paid for at the rate of double time : New Year's Day, Washington'sBirthday, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day, Armis-tice Day and Christmas Day. Should any of the above named holidays fall onSunday, the following Monday shall be observed.12.The following wage scale shall be in force and effect from October 10, 1947:Per hourTruck Drivers and Helpers________________________________ $1. 50Head Service and Repair men_____________________________ 1.6013. It is agreed that, as far as is possible, work shall be rotated according tothe number of hours worked by the employees.14.Any employee, after being in the steady service of the employer for a periodof one (1) year or more shall receive one (1) week's vacation with full pay.After continuous service for three (3) years, the employee shall receive two (2)week's vacation with full pay.15.Where medical examinations are required, it is understood and agreedthat the employer will stand all expenses.16 It is agreed that there shall be no sympathetic strikes by Local #378 or itsmembers during the life of this agreement, it being further understood that theUnion will not be responsible for any unauthorized stoppage of work not sanc-tioned by the Union.17. Should any dispute arise which cannot be amicably settled between anemployer and the Union, such dispute shall be immediately referred to a com-mittee of the Employers and of the Union for settlement. In case these twocommittees cannot agree, they may select a mutually acceptable person to assistin a solution. In either case, the decision of the joint committees shall be finaland binding on both parties.There shall be no cessation of work during the jointconsideration of the dispute.18.This agreement shall continue and remain in effect until the 1st day ofOctober, 1948, and if on said date of expiration any change is desired in thisagreement, notice in writing must be given sixty (60) days prior to said expira- 290-40 DECISIONS OF NATIONALLABOR RELATIONS BOARDtion date.If no notice is given, then this agreement shall run for another yearor until the 1st day of October 1949. It is further agreed that any new agree-ment shall be retroactive to the expiration date of this agreement.19.This agreement signed this----------day of ________________,1947.TEAMSTERS UNION LOCAL #378,W. W. WESTOVER,PACIFIC POWDER COMPANYSecretary.E